 

 

 

 

Exhibit 10.1

 

Amended and Restated Loan Agreement

 

--------------------------------------------------------------------------------

 

 

REVOLVING CREDIT NOTE

 

 

$4,000,000.00
                                                                                                                                                                                                                                                                                                                                                  
      Charlotte, North Carolina

 April 30, 2009

 

FOR VALUE RECEIVED, the undersigned, SOUTHERN FIRST BANCSHARES, INC., a South
Carolina corporation and a bank holding company (the "Borrower"), hereby
promises to pay to the order of SILVERTON BANK, NATIONAL ASSOCIATION (the
"Lender"), as provided for in the Loan Agreement (as defined below), the lesser
of (i) the principal sum of $4,000,000.00 or (ii) the aggregate unpaid principal
amount of all Revolving Credit Loans made by the Lender to the Borrower pursuant
to that certain Amended and Restated Loan Agreement, by and between the Borrower
and the Lender, dated of even date herewith (as amended, modified or
supplemented from time to time, the "Loan Agreement"). The Borrower hereby
further promises to pay to the order of the Lender interest on the unpaid
principal amount of this Revolving Credit Note ("Note") from time to time
outstanding at the rate or rates per annum determined pursuant to Article II of,
or as otherwise provided in, the Loan Agreement, and with such amounts being
payable on the dates set forth in Article II of, or as otherwise provided in,
the Loan Agreement.

 

All payments and prepayments to be made in respect of principal, interest or
other amounts due from the Borrower under this Note shall be payable at 3:00
p.m. (Charlotte, North Carolina time) on the day when due, without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived,
and an action therefore shall immediately accrue. All such payments shall be
made to the Lender at its designated office located at Lender's Office, in
lawful money of the United States of America, in immediately available funds,
without setoff, counterclaim or other deduction of any nature.

 

Except as otherwise provided in the Loan Agreement, if any payment of principal
or interest under this Note shall become due on a day that is not a Business
Day, such payment shall be made on the next following Business Day and such
extension of time shall be included in computing interest in connection with
such payment.

 

This Note is the note referred to in, and is entitled to the benefits of, the
Loan Agreement and the other Loan Documents. This Note is secured by, and is
entitled to the benefits of, the Stock Pledge Agreement. Capitalized terms used
in this Note that are defined in the Loan Agreement shall have the meanings
assigned to them therein unless otherwise defined in this Note.

 

This Note shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of North Carolina without regard to the
principles of the conflicts of laws thereof. The Borrower hereby consents to the
jurisdiction and venue of the federal and state courts located in Mecklenburg
County, North Carolina with respect to any suit arising out of or mentioning
this Note.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Borrower has
executed, issued and delivered this Note on the day and year first above
written.

 

 

                                                                                                                       
WITNESS:                                                        SOUTHERN FIRST
BANCSHARES, INC.

 

 

                                                                                                                       
By:                                                                      
By:                                                                          

                                                                                                                       
Name:                                                                  
Name:                                                                     

                                                                                                                       
Title:                                                                    
Title:                                                                       

 

--------------------------------------------------------------------------------

 

TERM NOTE

 

 

$5,000,000.00
                                                                                                                                                                                                                                                                                                                                                        
Charlotte, North Carolina

April 30, 2009

$5,000,000.00 Charlotte, North Carolina April 30, 2009

FOR VALUE RECEIVED, the undersigned,  SOUTHERN FIRST BANCSHARES, INC., a South
Carolina corporation and a bank holding company (the "Borrower"), hereby
promises to pay to the order of SILVERTON BANK, NATIONAL ASSOCIATION (the
"Lender"), as provided for in the Loan Agreement (as defined below), the
original principal amount of$5,000,000.00, together with interest on the unpaid
principal amount of this Term Note ("Note") at the rate or rates per annum
determined pursuant to Article II of, or as otherwise provided in, that certain
Amended and Restated Loan Agreement, by and between the Borrower and the Lender,
dated of even date herewith (as amended, modified or supplemented from time to
time the "Loan Agreement"), and with such amounts being payable on the dates set
forth in Article II of, or as otherwise provided in, the Loan Agreement.

 

All payments and prepayments to be made in respect of principal, interest or
other amounts due from the Borrower under this Note shall be payable at 3:00
p.m. (Charlotte, North Carolina time) on the day when due, without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived,
and an action therefor shall immediately accrue. All such payments shall be made
to the Lender at its designated office located at Lender's Office, in lawful
money of the United States of America, in immediately available funds, without
setoff, counterclaim or other deduction of any nature.

 

Except as otherwise provided in the Loan Agreement, if any payment of principal
or interest under this Note shall become due on a day that is not a Business
Day, such payment shall be made on the next following Business Day and such
extension of time shall be included in computing interest in connection with
such payment.

 

This Note is the note referred to in, and is entitled to the benefits of, the
Loan Agreement and the other Loan Documents. This Note is secured by, and is
entitled to the benefits of, the Stock Pledge Agreement. Capitalized terms used
in this Note that are defined in the Loan Agreement shall have the meanings
assigned to them therein unless otherwise defined in this Note.

 

This Note shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of North Carolina without regard to the
principles of the conflicts of laws thereof. The Borrower hereby consents to the
jurisdiction and venue of the federal and state courts located in Mecklenburg
County, North Carolina with respect to any suit arising out of or mentioning
this Note.

 

This Note amends and restates, and is in substitution for, that certain
Promissory Note in the original principal amount of$15,000,000.00 payable to the
order of the Lender and dated December 28, 2007 (the "Existing Note"). However,
without duplication, this Note shall in no way extinguish, cancel or satisfy the
Borrower's unconditional obligation to repay all indebtedness evidenced by the
 Existing Note or constitute a novation of the Existing Note. Nothing herein is
intended to extinguish, cancel or impair the lien priority or effect of any
security agreement, pledge agreement or mortgage with respect to the Borrower's
obligations hereunder and under any other document relating hereto.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Borrower has
executed, issued and delivered this Note on the day and year first above
written.

 

 

                                                                                                                                           
WITNESS:                                                        SOUTHERN FIRST
BANCSHARES, INC.

 

 

                                                                                                                                            
By:                                                                  
By:                                                      

                                                                                                                                           
Name:                                                              
Name:                                                  

                                                                                                                                           
Title:                                                                
Title:                                                    

 

2

 

--------------------------------------------------------------------------------




AMENDED AND RESTATED STOCK PLEDGE AGREEMENT

 

 

This Amended and Restated Stock Pledge Agreement (this "Agreement"), dated as of
this  30th day of April, 2009, is by and between SOUTHERN FIRST BANCSHARES,
INC., a South Carolina corporation and a bank holding company (the "Borrower"),
and SILVERTON BANK, NATIONAL ASSOCIA TION (the "Lender").

 

W I T N E S S E T H:

 

 

WHEREAS, the Borrower and the Lender have entered into that certain Amended and
Restated Loan Agreement, dated of even date herewith, which is incorporated
herein by reference thereto (as amended modified or supplemented from time to
time, the "Loan Agreement'), pursuant to which the Borrower and the Lender
amended and restated that certain Loan Agreement, dated as of December 28, 2007
(the "Existing Loan Agreement"), between the parties and agreed that the Lender
shall extend credit to the Borrower in an amount as set forth in the Loan
Agreement (Capitalized terms used in this Agreement that are defined in the Loan
Agreement shall have the meanings assigned to them therein unless otherwise
defined in this Agreement);

 

WHEREAS, the obligations of the Borrower to the Lender under the Existing Loan
Agreement are currently secured by, among other things, that certain Stock
Pledge Agreement, dated as of December 28, 2007, between the Borrower and the
Lender (the "Existing Pledge Agreement"); and

 

WHEREAS, the obligations of the Lender under the Loan Agreement are subject to
the further condition, among others, that the Borrower amend and restate the
Existing Pledge Agreement and continue the Lender's first priority security
interest in the Pledged Shares (as hereinafter defined) pursuant to the terms
and conditions as hereinafter provided except as otherwise specifically set
forth herein.

 

NOW, THEREFORE, in consideration of the Debt (as defined in the Loan Agreement),
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the Borrower, and in order to induce the Lender
to enter into the Loan Agreement and make the Loans (as defined in the Loan
Agreement), the parties hereto, intending to be legally bound hereby, covenant
and agree as follows:

 

 

--------------------------------------------------------------------------------

 

Section 1. Pledge. As security for the full and timely payment of the Debt in
accordance with the terms of this Agreement, the Loan Agreement and the other
Loan Documents and the full and timely payment and performance of the
obligations of the Borrower under this Agreement, the Loan Agreement and the
other Loan Documents, the Borrower hereby reconfirms its prior grant to the
Lender of a security interest in, and hereby grants a security interest in and
pledges to the Lender all of the Borrower's right, title and interest in and to
all of the issued and outstanding capital stock of Southern First Bank, National
Association, a wholly-owned subsidiary of the Borrower, together with all
additions, substitutions, replacements and proceeds thereof and all income,
interest, dividends and other distributions thereon (collectively, the "Pledged
Shares"). The Borrower hereby acknowledges and confirms that (i) in accordance
with the provisions of the Existing Pledge Agreement, the Borrower has delivered
to the Lender the stock certificates evidencing the Pledged Shares, accompanied
by a duly executed Irrevocable Stock Power in favor of the Lender (f/k/a The
Bankers Bank, National Association) and (ii) such Irrevocable Stock Power
remains in full force and effect. The Borrower hereby authorizes the transfer of
possession of all certificates, instruments, documents and other evidence of the
Pledged Shares to the Lender.

Section 2.          Covenants. Representations and Warranties. The Borrower
represents and warrants to the Lender as follows:

 

(a)                There are no restrictions on the pledge or transfer of any of
the Pledged Shares, other than restrictions referenced on the face of any
certificates evidencing the Pledged Shares.

 

(b)        The Borrower is the legal owner of the Pledged Shares, which are
registered in the name of the Borrower.

 

(c)         The Pledged Shares are free and clear of any security interests,
pledges, liens, encumbrances, charges, agreements, claims or other arrangements
or restrictions of any kind, except as referenced in Section 2(a) above; and the
Borrower will not incur, create, assume or permit to exist any pledge, security
interest, lien, charge or other encumbrance of any nature whatsoever on any of
the Pledged Shares or assign, pledge or otherwise encumber any right to receive
income from the Pledged Shares, other than in favor of the Lender.

 

(d)        The Borrower has the right to transfer the Pledged Shares free of any
encumbrances and the Borrower will defend the Borrower's title to the Pledged
Shares against the claims of all Persons, and any registration with, or consent
or approval of, or other action by, any federal, state or other governmental
authority or regulatory body which was or is necessary for the validity of the
pledge of and grant of the security interest in the Pledged Shares has been
obtained.

 

(e)         The pledge of and grant of the security interest in the Pledged
Shares is effective to vest in the Lender a valid and perfected first priority
security interest, superior to the rights of any other Person, in and to the
Pledged Shares as set forth herein.

 

Section 3. Voting Rights and Transfer.

 

(a)         So long as no Event of Default (as hereinafter defined) shall have
occurred and is continuing and Lender has not delivered the notice specified in
subsection (b) below, the Borrower shall be entitled to exercise any and all
voting and other consensual rights pertaining to the Pledged Shares or any part
thereof for any purpose not inconsistent with the terms of this

Agreement or any document or agreement executed in connection herewith.

 

(b)        Upon the occurrence and during the continuance of an Event of
Default, at the option of the Lender exercised in a writing sent to the
Borrower, all rights of the Borrower to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to subsection
(a) above shall cease, and the Lender shall thereupon have the sole right to
exercise such voting and other consensual rights.

 

(c)        At any time after the occurrence of an Event of Default, the Lender
may transfer any or all of the Pledged Shares into its name or that of its
nominee and may exercise all voting rights with respect to the Pledged Shares,
but no such transfer shall constitute a taking of such Pledged Shares in
satisfaction of any or all of the Debt unless the Lender expressly so indicates
by written notice to the Borrower.

 

2

--------------------------------------------------------------------------------

 

Section 4.       Default.

 

(a)     If any of the following occur (each an "Event of Default"): (i) any
Event of Default under the Loan Agreement, (ii) the failure by the Borrower to
perform any of its obligations hereunder, (iii) the failure of the Lender to
have a perfected first priority security interest in the Pledged Shares or (iv)
any restriction is imposed on the pledge or transfer of any of the Pledged
Shares after the date of this Agreement without the Lender's prior written
consent, then the Lender is authorized in its discretion to declare any or all
of the Debt to be immediately due and payable without demand or notice, which
are expressly waived, and may exercise any one or more of the rights and
remedies granted pursuant to this Agreement or given to a secured party under
the UCC of the applicable state, as it may be amended from time to time, or
otherwise at law or in equity, including without limitation the right to sell or
otherwise dispose of any or all of the Pledged Shares at public or private sale,
with or without advertisement thereof, upon such terms and conditions as it may
deem advisable and at such prices as it may deem best.

 

(b)      At any bona fide public sale, and to the extent permitted by law, at
any private sale, the Lender shall be free to purchase all or any part of the
Pledged Shares, free of any right or equity of redemption in the Borrower, which
right or equity is hereby waived and released. Any such sale may be on cash or
credit. The Lender shall be authorized at any such sale (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers to Persons
who will represent and agree that they are purchasing the Pledged Shares for
their own account in compliance with Regulation D of the Securities Act of 1933
(the "Act") or any other applicable exemption available under such Act. The
Lender will not be obligated to make any sale if it determines not to do so,
regardless of the fact that notice of the sale may have been given. The Lender
may adjourn any sale and sell at the time and place to which the sale is
adjourned. If the Pledged Shares are customarily sold on a recognized market or
threatens to decline speedily in value, the Lender may sell such Pledged Shares
at any time without giving prior notice to the Borrower. Whenever notice is
otherwise required by law to be sent by the Lender to the Borrower of any sale
or other disposition of the Pledged Shares, ten (10) days written notice sent to
the Borrower at its address specified above will be reasonable.

 

The Borrower recognizes that the Lender may be unable to effect or cause to be
effected a public sale of the Pledged Shares by reason of certain prohibitions
contained in the Act, so that the Lender may be compelled to resort to one or
more private sales to a restricted group of purchasers who will be obligated to
agree, among other things, to acquire the Pledged Shares for their own account,
for investment and without a view to the distribution or resale thereof. The
Borrower understands that private sales so made may be at prices and on other
terms less favorable to the seller than if the Pledged Shares were sold at
public sales, and agrees that the Lender has no obligation to delay or agree to
delay the sale of any of the Pledged Shares for the period of time necessary to
permit the issuer of the securities which are part of the Pledged Shares (even
if the issuer would agree), to register such securities for sale under the Act.
The Borrower agrees that private sales made under the foregoing circumstances
shall be deemed to have been made in a commercially reasonable manner.

 

3

--------------------------------------------------------------------------------

 

(c)      The Lender shall apply the net proceeds of any sale or liquidation of
the Pledged Shares, first to the payment of the reasonable costs and expenses
incurred by the Lender in connection with such sale or collection including,
without limitation, reasonable attorneys' fees and legal expenses, second to the
payment of the Debt, whether on account of principal or interest or otherwise as
the Lender in its sole discretion may elect, and then to pay the balance, if
any, to the Borrower or as otherwise required by Law. If such proceeds are
insufficient to pay the amounts required by Law, the Borrower shall be liable
for any deficiency; provided, however, that nothing contained herein will
obligate the Lender to proceed against the Borrower or any other party obligated
under the Debt or against any other collateral for the Debt prior to proceeding
against the Pledged Shares.

 

(d)     If any demand is made at any time upon the Lender for the repayment or
recovery of any amount received by it in payment or on account of any of the
Debt and if the Lender repays all or any part of such amount by reason of any
judgment, decree or order of any court or administrative body or by reason of
any settlement or compromise of any such demand, the Borrower will be and remain
liable for the amounts so repaid or recovered to the same extent as if such
amount had never been originally received by the Lender. The provisions of this
section will be and remain effective notwithstanding the release of any of the
Pledged Shares by the Lender in reliance upon such payment (in which case the
Borrower's liability will be limited to an amount equal to the fair market value
of the Pledged Shares determined as of the date such Pledged Shares was
released) and any such release will be without prejudice to the Lender's rights
hereunder and will be deemed to have been conditioned upon such payment having
become final and irrevocable. This Section shall survive the termination of this
Agreement.

 

Section 5.      Dividends. Interest and Premiums. The Borrower will have the
right to receive all cash dividends, interest and premiums declared and paid on
the Pledged Shares prior to the occurrence of any Event of Default. In the event
any additional shares are issued to the Borrower as a stock dividend or in lieu
of interest on any of the Pledged Shares, as a result of any split ofany of the
Pledged Shares, by reclassification or otherwise, any certificates evidencing
any such additional shares will be immediately delivered to the Lender and such
shares will be subject to this Agreement and a part of the Pledged Shares to the
same extent as the original Pledged Shares. At any time after the occurrence of
an Event of Default, the Lender shall be entitled to receive all cash or stock
dividends, interest and premiums declared or paid on the Pledged Shares, all of
which shall be subject to the Lender's rights under Section 5 above.

 

Section 6.      Further Assurances. The Borrower hereby irrevocably authorizes
the Lender, at any time and from time to time, to execute (on behalf of the
Borrower), file and record against the Borrower any notice, financing statement,
continuation statement, amendment statement, instrument, document or agreement
under the VCC that the Lender may consider necessary or desirable to create,
preserve, continue, perfect or validate any security interest granted hereunder
or to enable the Lender to exercise or enforce its rights hereunder with respect
to such security interest. Without limiting the generality of the foregoing, the
Borrower hereby irrevocably appoints the Lender as the Borrower's
attorney-in-fact to do all acts and things in the Borrower's name that the
Lender may deem necessary or desirable. This power of attorney is coupled with
an interest with full power of substitution and is irrevocable. The Borrower
hereby ratifies all that said attorney shall lawfully do or cause to be done by
virtue hereof.

 

4

--------------------------------------------------------------------------------


Section 7.      Continuing Validity of Obligations. The agreements and
obligations of the Borrower hereunder are continuing agreements and obligations,
and are absolute and unconditional irrespective of the genuineness, validity or
enforceability of the Loan Agreement, the Note or any other instrument or
instruments now or hereafter evidencing the Debt or any part thereof or of the
Loan Documents or any other agreement or agreements now or hereafter entered
into by the Lender and the Borrower pursuant to which the Debt or any part
thereof is issued or of any other circumstance which might otherwise constitute
a legal or equitable discharge of such agreements and obligations. Without
limitation upon the foregoing, such agreements and obligations shall continue in
full force and effect as long as the Debt or any part thereof remains
outstanding and unpaid and shall remain in full force and effect without regard
to and shall not be released, discharged or in any way affected by (i) any
renewal, refinancing or refunding of the Debt in whole or in part, (ii) any
extension of the time of payment of the Note or other instrument or instruments
now or hereafter evidencing the Debt, or any part thereof, (iii) any compromise
or settlement with respect to the Debt or any part thereof, or any forbearance
or indulgence extended to the Borrower, (iv) any amendment to or modification of
the terms of the Note or other instrument or instruments now or hereafter
evidencing the Debt or any part thereof or any other agreement or agreements now
or hereafter entered into by the Lender and the Borrower pursuant to which the
Debt or any part thereof is issued or secured, (v) any substitution, exchange,
or release of a portion of, or failure to preserve, perfect or protect, or other
dealing in respect of, the Pledged Shares or any other property or any security
for the payment of the Debt or any part thereof, (vi) any bankruptcy,
insolvency, arrangement, composition, assignment for the benefit of creditors or
similar proceeding commenced by or against the Borrower, (vii) any dissolution,
liquidation or termination of the Borrower for any reason whatsoever or (viii)
any other matter or thing whatsoever whereby the agreements and obligations of
the Borrower hereunder, would or might otherwise be released or discharged. The
Borrower hereby waives notice of the acceptance of this Agreement by the Lender.

 

Section 8.      Defeasance. Notwithstanding anything to the contrary contained
in this Agreement, upon payment in full of the Debt and performance of all
obligations of under the Loan Agreement, this Agreement shall terminate and be
of no further force and effect and at the request of the Borrower, the Lender
shall thereupon terminate its security interest in the Pledged Shares. Until
such time, however, this Agreement shall be binding upon and inure to the
benefit of the parties, their successors and assigns, provided that the Borrower
may not assign this Agreement or any of its rights under this Agreement or
delegate any of its duties or obligations under this Agreement and any such
attempted assignment or delegation shall be null and void. This Agreement is not
intended and shall not be construed to obligate the Lender to take any action
whatsoever with respect to the Pledged Shares or to incur expenses or perform or
discharge any obligation, duty or disability of the Borrower.

 

Section 9.        Miscellaneous.

 

(a)       The provisions of this Agreement are intended to be severable. If any
provision of this Agreement shall for any reason be held invalid or
unenforceable, in whole or in part, in any jurisdiction, such provision shall,
as to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or
unenforceability of such provision in any other jurisdiction or any other
provision of this Agreement in any jurisdiction.

 

(b)      No failure or delay on the part of the Lender in exercising any right,
remedy, power or privilege under this Agreement, the Loan Agreement or any of
the other Loan Documents shall operate as a waiver thereof or of any other
right, remedy, power or privilege of the Lender under this Agreement, the Loan
Agreement, the Note or any of the other Loan Documents; nor shall any single or
partial exercise of any such right, remedy, power or privilege preclude any
other right, remedy, power or privilege or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and

privileges of the Lender under this Agreement, the Loan Agreement, the Note and
the other Loan Documents are cumulative and not exclusive of any rights or
remedies which it may otherwise have.

 

(c)       All notices, statements, requests and demands given to or made upon
any party in accordance with the provisions of this Agreement shall be deemed to
have been given or made when given or made as provided in the Loan Agreement.

 

(d)      The section headings contained in this Agreement are for reference
purposes only and shall not control or affect its construction or interpretation
in any respect.


5

 

--------------------------------------------------------------------------------

(e)       The UCC shall govern the settlement, perfection and the effect of
attachment and perfection of the Lender's security interest in the Pledged
Shares and the rights, duties and obligations of the Lender and the Borrower
with respect to the Pledged Shares (whether or not the UCC applies to the
Pledged Shares). This Agreement shall be deemed to be a contract under the Laws
of the State of North Carolina and the execution and delivery of this Agreement
and, to the extent not inconsistent with the preceding sentence, the terms and
provisions of this Agreement shall be governed by and construed in accordance
with the Laws of that State of North Carolina without regard to the principles
of the conflicts of laws thereof.

 

(f)       The Borrower consents to the exclusive jurisdiction and venue of the
federal and state Courts located in Mecklenburg County, North Carolina in any
action on, relating to or mentioning this Agreement.

 

(g)        This Agreement amends, restates and replaces (but does not constitute
a novation of or affect the status of any liens or security interests granted
pursuant to) the Existing Pledge Agreement, and the Borrower's execution of this
Agreement constitutes a ratification and confirmation of all liens and security
interests granted under or pursuant to the Existing Pledge Agreement.

 


[INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed and delivered this Agreement as of the day and year written above.

 

 

                                                                                                                                               
Witness:                                                            SOUTHERN
FIRST BANCSHARES, INC.

 

 

                                                                                                                                               
By:                                                                  
By:                                                                  

                                                                                                                                               
Name:                                                               Name:  James
M. Austin, III                       

                                                                                                                                               
Title:                                                                
Title:     Chief Financial Officer                   

 

 

 

                                                                                                                                                                                                                           
Silverton Bank, National Association

 

 

 

                                                                                                                                                                                                                         
  By:                                                                  

                                                                                                                                                                                                                                       
Timothy S. Beck

                                                                                                                                                                                                                                        
Senior Vice President

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED LOAN AGREEMENT

 

 by and between

 

SOUTHERN FIRST BANCSHARES, INC.

 

and

 

SILVERTON BANK, NATIONAL ASSOCIATION

 

DATED APRIL 30. 2009

 

--------------------------------------------------------------------------------


AMENDED AND RESTATED LOAN AGREEMENT

 

 

Agreement, dated as of the 30th day of April, 2009, by and between Southern
First Bancshares, Inc., a South Carolina corporation and a bank holding company
(the "Borrower"), and Silverton Bank, National Association (f/k/a The Bankers
Bank, National Association) (the "Lender") ("Agreement").

 

W I T N E S S E T H:

 

WHEREAS, the Borrower and the Lender are a party to that certain Loan Agreement,
dated as of December 28, 2007, pursuant to which the Lender agreed to provide a
revolving line of credit in the aggregate amount not to exceed $15,000,000.00 to
the Borrower (as amended prior to the date hereof, the "Existing Loan
Agreement");

 

WHEREAS, the Borrower has requested the Lender to amend and restate the Existing
Loan Agreement in order to, among other things, extend credit to the Borrower in
an aggregate principal amount of up to $9,000,000.00, the proceeds of which will
be used (i) to refinance existing Indebtedness to the Lender and (ii) for
working capital and general corporate purposes; and

 

WHEREAS, the Lender is willing to extend such credit to the Borrower pursuant to
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.01               Certain Definitions. In addition to other words and terms
defined elsewhere in this Agreement, the following words and terms have the
following meanings, respectively, unless the context otherwise clearly requires:

 

"Affiliate" shall mean any (a) director, officer or employee of the Person, or
(b) Person directly or indirectly controlling or controlled by, or under direct
or indirect common control with, another Person. A Person shall be deemed to
control another Person if the controlling Person directly or indirectly, either
individually or together with (in the case of an individual) his spouse, lineal
descendants and ascendants and brothers or sisters by blood or adoption or
spouses of such descendants, ascendants, brothers and sisters, owns 5% or more
of any class of voting securities of the controlled Person or possesses,
directly or indirectly, the power to direct, or cause the direction of, the
management or policies of the controlled Person, whether through the ownership
of voting securities, through common directors, trustees or officers, by
contract or otherwise.

 

"Agreement" shall mean this Amended and Restated Loan Agreement, as amended,
modified or supplemented from time to time.

 

--------------------------------------------------------------------------------

 

"Applicable Rate" shall mean the rate per annum equal to the Prime Rate plus
0.50%; provided, however, that in no event shall the Applicable Rate be less
than 4.0%.

 

"Authorized Representative" shall mean each Person designated from time to time,
as

appropriate, in writing by the Borrower to the Lender for the purpose of giving
notices of borrowing, which designation shall continue in full force and effect
until terminated in writing by the Borrower to the Lender.

 

"Banking Liabilities" means (i) any deposits with any Bank Subsidiary or funds
collected by any Bank Subsidiary, (ii) any banker's acceptance credit of any
Bank Subsidiary, (iii) any check, note, certificate of deposit, money order,
letter of credit, travelers check, draft or bill of exchange issued, accepted or
endorsed by any Bank Subsidiary, (iv) any discount with, borrowing from, or
other obligation to, any Federal Reserve Bank, (v) any agreement made by any
Bank Subsidiary to purchase or repurchase securities, loans or federal funds or
any interest or participation in any thereof, (vi) any guarantee or similar
obligation incurred by any Bank Subsidiary in such circumstances as may be
incidental or usual in carrying on the banking or trust business of a bank or
trust company, (vii) any transaction in the nature of an extension of credit,
whether in the form of a commitment or otherwise, undertaken by any Bank
Subsidiary for the account of a third party with the application of the same
banking considerations and legal lending limits that would be applicable if the
transaction were a loan to such party and (viii) any transaction in which any
Bank Subsidiary acts solely in a fiduciary or agency capacity.

 

"Bank Subsidiary" shall mean Southern First and any Person which is now or
hereafter a banking/depository institution and which is now or hereafter
"controlled" by the Borrower within the meaning of 12 U.S.C. Section 1841(a), as
amended.

 

"Borrower" shall mean Southern First Bancshares, Inc., a South Carolina
corporation and a bank holding company, having its principal place of business
at 100 Verdae Boulevard, Greenville, South Carolina 29607.

 

"Borrowing Availability Amount" means, for the period of determination, the net
present value of Cash Flow Available to Service Lender Debt based on a five (5)
year amortization and current contractual interest rates, as determined by the
Lender in its sole, reasonable discretion.

 

"Borrowing Availability Certificate" means the certificate required to be
delivered by the Borrower to the Lender pursuant to Section 5.01(c), setting
forth the Borrowing Availability Amount calculations for the Borrower.

 

"Business Day" shall mean a day of the year on which banks are not required or
authorized to close in Charlotte, North Carolina.

 

"Capital Lease" shall mean any lease of any tangible or intangible property
(whether real, personal or mixed), however denoted, which is required by GAAP to
be reflected as a liability on the balance sheet of the lessee.

 

"Capitalized Lease Obligation" shall mean, with respect to each Capital Lease,
the amount of the liability reflecting the aggregate discounted amount of future
payments under such Capital Lease calculated in accordance with GAAP and
statement of financial accounting standards No. 13 (as supplemented and modified
from time to time), and any corresponding future interpretations by the
Financial Accounting Standards Board or any successor thereto.

 

2

--------------------------------------------------------------------------------

 

"Cash Flow Available to Service Lender Debt" means, for the period of
determination, the sum of (a) the quotient of (i) Cash Flow Available to Service
Debt divided by (ii) 1.00 minus (y) the sum of (i) Debt Service plus (ii)
Distributions paid or accrued, in each case determined for the Borrower only in
accordance with GAAP.

 

"Cash Flow Available to Service Debt' means, for the period of determination,
the product of(i) Net Income (or loss) plus Interest Expense only plus/minus
non-recurring gains or losses (as determined by the Lender in its sole
discretion) net of any income taxes with respect thereto multiplied by (ii) 75%.

 

"Change in Control" shall mean (a) the acquisition by any Person, or two or more
Persons acting in concert, of the beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of20% or more of the outstanding shares of voting
ownership interests of the Borrower or (b) the lease, sale or transfer or other
disposition of all or substantially all of the assets of the Borrower or any
Subsidiary in one or a series of transactions to any Person, or two or more
Persons acting in concert.

 

"Closing" shall mean the closing of the transactions provided for in this
Agreement on the Closing Date.

 

"Closing Date" shall mean April 30, 2009 or such other date upon which all of
the conditions set forth in Section 4.01 of this Agreement have been satisfied
or waived by the Lender.

 

"Code" shall mean the Internal Revenue Code of 1986, as amended, along with the
rules,

regulations, decisions and other official interpretations in connection
therewith.

 

"Contamination" shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the Property which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the investigation,
cleanup, removal, remediation, containment, abatement of or other response
action or which otherwise constitutes a violation of Environmental Laws.

 

"Current Maturities" shall mean, for the period of determination, the sum of (i)
the current principal maturities of all Indebtedness, having an original term of
one (I) year or more plus (ii) any prepayments made in the prior twelve (2)
month period with respect to such Indebtedness (excluding, however, any
prepayment arising out of a refinance or partial refinance of the Indebtedness
that was prepaid), in each case determined for the Borrower only in accordance
with GAAP.

 

3

--------------------------------------------------------------------------------

 

"Debt" shall mean, collectively, (A) all Indebtedness, whether of principal,
interest, fees, expenses or otherwise, of the Borrower to the Lender, whether
now existing or hereafter incurred including, but not limited to, future loans
and advances, if any, under this Agreement, the Notes and the other Loan
Documents, as the same may be amended from time to time, together with any and
all extensions, renewals, refinancings or refundings thereof in whole or in
part; (B) all other obligations for the repayment of borrowed money, whether of
principal, interest, fees, expenses or otherwise, of the Borrower to the Lender,
whether now existing or hereafter incurred, whether under letters or advices of
credit, lines of credit, Hedging Obligations, other financing arrangements or
otherwise (including, but not limited to, any obligations arising as a result of
any overdrafts), whether or not related to this Agreement or to the Notes,
whether or not contemplated by the Lender or the Borrower at the date hereof and
whether direct, indirect, matured or contingent, joint or several, or otherwise,
together with any and all extensions, renewals, refinancings or refundings
thereof in whole or in part; (C) all costs and expenses including, without
limitation, to the extent permitted by Law, reasonable attorneys' fees and legal
expenses, incurred by the Lender in the collection of any of the indebtedness
referred to in clauses (A) or (B) above in amounts due and owing to the Lender
under this Agreement or the other Loan Documents; and (D) any advances made by
the Lender for the maintenance, preservation, protection or enforcement of, or
realization upon, any property or assets now or hereafter made subject to a Lien
granted pursuant to this Agreement, the other Loan Documents or pursuant to any
agreement, instrument or note relating to any of the Debt, including, without
limitation, advances for taxes, insurance, repairs and the like.

 

"Debt Service" means, for the period of determination, the sum of (i) the
estimated interest expense on the Loans (assuming that the Revolving Credit
Facility is fully funded and is accruing interest at the Applicable Rate) plus
(ii) Current Maturities, in each case determined for the Borrower only in
accordance with GAAP.

 

"Debt Service Coverage Ratio" shall mean, for any period of four consecutive
Fiscal Quarters of the Borrower, the ratio of (a) Cash Flow Available to Service
Debt to (b) Debt Service, in each case determined for the Borrower only in
accordance with GAAP.

 

"Debt to Worth Ratio" means, as of the date of determination, the ratio of total
Indebtedness (assuming that the Revolving Credit Facility is fully funded) to
shareholder's equity, in each case determined for the Borrower only in
accordance with GAAP. For purpose of calculating the Debt to Worth Ratio, any
funds received by the Borrower from the United States of America or any agency
thereof under the United States of America "Troubled Assets Relief Program
(TARP)" that remain outstanding as of the date of determination will be treated
as equity and not Indebtedness.

 

"Distributions" shall mean, for the period of determination, (i) all
distributions of cash, securities or other property (other than capital stock)
on or in respect of any shares of any class of capital stock of the Borrower and
(ii) all purchases, redemptions or other acquisitions by the Borrower of any
shares of any class of capital stock of the Borrower, in each case determined
and consolidated for the Borrower and its Subsidiaries in accordance with GAAP.

 

"Environmental Laws" shall mean all federal, state, local and foreign Laws and
any consent decrees, settlement agreements, judgments, orders, directives,
policies or programs issued by or entered into with an Official Body pertaining
or relating to: (i) pollution or pollution control; (ii) protection of human
health or the environment; (iii) employee safety in the workplace; (iv) the
presence, use, management, generation, manufacture, processing, extraction,
treatment, recycling, refining, reclamation, labeling, transport, storage,
collection, distribution, disposal or release or threat of release of Regulated
Substances; (v) the presence of Contamination; (vi) the protection of endangered
or threatened species; and (vii) the protection of Environmentally Sensitive
Areas.

 

"Environmental Liability" shall mean all liability arising under, resulting from
or imposed by any Environmental Law and all liability imposed under common law
with respect to the use, treatment, generation, storage, disposal, discharge or
other handling or release of any Regulated Substance.

 

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as in
effect as of the date of this Agreement and as amended from time to time in the
future, and any successor statute of similar impact, and the rules and
regulations thereunder, or from time to time in effect.

 

"Event of Default" shall mean any of the Events of Default described in Section
7.01 of this Agreement.

 

"Excess Amount" shall mean that as set forth in Section 2.0 I (d) hereof.

 

"Excess Interest" shall mean that as set forth in Section 2.03(d) hereof.

 

"FDIC" shall mean the Federal Deposit Insurance Corporation and any successor
thereof.

 

4

--------------------------------------------------------------------------------


"Federal Reserve" shall mean the Board of Governors of the Federal Reserve
System.

 

"Fiscal Quarter(s)" shall mean the period(s) of January 1 through March 31,
April 1 through June 30, July 1 through September 30 and October 1 through
December 31 of each calendar year.

 

"GAAP" shall mean generally accepted accounting principles (as such principles
may change from time to time) which shall include the official interpretations
thereof by the Financial Accounting Standards Board applied on a consistent
basis (except for changes in application in which the Borrower's independent
certified public accountants concur).

 

"Guaranty" shall mean any obligation of a Person guaranteeing or in effect
guaranteeing any liability or obligation of any other Person in any manner,
whether directly or indirectly, including any contingent obligation or agreement
to indemnify or hold harmless any other Person, any performance bond or other
suretyship arrangement and any other form of assurance against loss, except
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business.

 

"Hedging Contracts" shall mean interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements or any other agreements or
arrangements entered into by any Loan Party and designed to protect such Loan
Party against fluctuations in interest rates or currency exchange rates.

 

"Hedging Obligations" shall mean, with respect to a Loan Party, all liabilities
of the Loan Party under Hedging Contracts.

 

"Indebtedness" means, without duplication, all of a Person's liabilities,
obligations and

indebtedness to any Person of any and every kind and nature, whether primary,
secondary, direct, indirect, absolute, contingent, fixed or otherwise,
heretofore, now and/or from time to time hereafter owing, due or payable,
however evidenced, created, incurred, acquired or owing and however arising,
whether under written or oral agreement, by operation of law or otherwise.
Without in any way limiting the generality o the foregoing, Indebtedness
specifically includes (i) indebtedness for borrowed money, (ii) obligations
evidenced by bonds, debentures, notes or other similar instruments, (iii) any
Trust Preferred Indebtedness, (iv) obligations to pay the deferred purchase
price of property or services, (v) all obligations under a Capital Lease and the
amount of such Indebtedness shall be the aggregate amount of Capitalized Lease
Obligations with respect to such Capital Lease, (vi) all net obligations under
any Hedging Obligations and all obligations (contingent or otherwise) under any
letter of credit, banker's acceptance, Guaranty or indemnification agreement and
(vii) obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (i) through (vi)
above; provided, however, that for the avoidance of doubt, Indebtedness shall
not include any Indebtedness arising out of clauses (i), (ii), (iii) or (vii) of
the definition of Banking Liabilities incurred in the ordinary course of any
Bank Subsidiary's business. The amount of any net obligation with respect to any
Hedging Obligation on any date shall be deemed to be the Swap Termination Value
thereof as of such date. For purposes of calculating the Debt Service Coverage
Ratio, the amount of Indebtedness arising out of (a) any Hedging Obligations or
(b) any Indebtedness described in clauses (a), (e) and (g) of Section 6.02
hereof shall be excluded from the definition of Indebtedness. For purposes of
Section 6.02 hereof, the amount of any Hedging Obligations shall be excluded
from the definition of indebtedness.

 

"Indemnified Liabilities" shall mean that as set forth in Section 8.15 hereof.

 

"Indemnitees" shall mean that as set forth in Section 8.15 hereof.

 

5 

--------------------------------------------------------------------------------


"Interest Expense" shall mean, for the period of determination, all interest
accruing during such period on Indebtedness, in each case determined and
consolidated for the Borrower and its Subsidiaries in accordance with GAAP.

 

"Law" shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Official Body.

 

"Lender" shall mean as set forth in the preamble hereof and its successors and
assigns.

 

"Lien" shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature including, but
not limited to, any conditional sale or title retention arrangement, and any
assignment, deposit arrangement or lease intended as, or having the effect of,
security for Indebtedness.

 

"Loan" or "Loans" shall mean, singularly or collectively as the context may
require, the Revolving Credit Loans, the Term Loan and any other credit extended
to the Borrower by the Bank in accordance with Article II hereof.

 

"Loan Account" shall mean that as set forth in Section 2.08 hereof.

 

"Loan Document" or "Loan Documents" shall mean, singularly or collectively as
the context may require, this Agreement, the Notes, the Stock Pledge Agreement,
any UCC financing statements filed in accordance with the Stock Pledge Agreement
and any and all other documents, instruments, certificates and agreements
executed and delivered in connection with this Agreement, as any of them may be
amended, modified, extended or supplemented from time to time.

 

"Loan Party" or "Loan Parties" shall mean, singularly or collectively as the
context may require, the Borrower, each Bank Subsidiary and any other Person
(other than the Lender) that becomes a party to this Agreement, the Notes or
Stock Pledge Agreement.

 

"Material Adverse Change" shall mean a material adverse change in (a) the
business, operations or condition (financial or otherwise) of any Loan Party;
(b) the ability of the Borrower to perform any of its payment or other
obligations under this Agreement or the ability of any Loan Party to perform any
of its obligations under any other Loan Document to which it is a party; (c) the
legality, validity or enforceability of the obligations of the Borrower under
this Agreement or any Loan Party under any other Loan Document to which it is a
party; or (d) the ability of the Lender to exercise its rights and remedies with
respect to, or otherwise realize upon, any security for the Debt.

 

"Material Adverse Effect" shall mean a material adverse effect on (a) the
business, operations or condition (financial or otherwise) of any Loan Party;
(b) the ability oft he Borrower to perform any of its payment or other
obligations under this Agreement or the ability of any Loan Party to perform any
of its obligations under any other Loan Document to which it is a party; (c) the
legality, validity or enforceability of the obligations of the Borrower under
this Agreement or any Loan Party under any other Loan Document to which it is a
party; or (d) the ability of the Lender to exercise its rights and remedies with
respect to, or otherwise realize upon, any security for the Debt.

 

"Maturity Date" shall mean (i) with respect to the Revolving Credit Facility,
the Revolving Credit Maturity Date and (ii) with respect to the Term Loan, the
Term Loan Maturity Date.

 

"Maximum Rate" shall mean that as set forth in Section 2.04(d) hereof.

 

6 

--------------------------------------------------------------------------------


"Memorandum of Understanding" shall mean any memorandum of understanding between
the Borrower or any Bank Subsidiary and an Official Body that either (a) the
Borrower discloses to the public in any filing with the Securities and Exchange
Commission or to such Bank Subsidiary's liability bond issuer, or (b) the Lender
reasonably deems to be material.

 

"Net Income" shall mean, for the period of determination, net income (after
taxes), in each case determined and consolidated for the Borrower and its
Subsidiaries in accordance with GAAP.

 

"Non-Performing Assets" shall mean the aggregate sum of the Borrower's
consolidated (i) non-accruals, (ii) loans 90 days or more past due, (iii)
renegotiated loans, (iv) other real estate owned and (v) other assets defined as
"other non-performing assets" on Borrower's consolidated financial statements,
in each case determined and consolidated for the Borrower and its Bank
Subsidiaries in accordance with GAAP.

 

"Non-Performing Assets Ratio" shall mean, for the period of determination, the
ratio of Non-Performing Assets divided by (ii) the sum of(a) total loans (not
gross loans, net of deferred fees) and (b) other real estate owned, in each case
determined and consolidated for the Borrower and its Bank Subsidiaries in
accordance with GAAP.

 

"Note" or "Notes" shall mean, singularly or collectively as the context may
require, the Revolving Credit Note, the Term Note and any other note or notes of
the Borrower executed and delivered pursuant to this Agreement, together with
all extensions, renewals, refinancings or refundings in whole or in part, as
amended, modified or supplemented from time to time.

 

"Notices" shall mean that as set forth in Section 8.04 hereof.

 

"Office", when used in connection with the Lender, shall mean its designated
office located at 1111 Metropolitan Avenue, Suite 650, Charlotte, North Carolina
28204 or such other office of the Lender as the Lender may designate in writing
from time to time.

 

"Official Body" shall mean any government or political subdivision or any
agency, authority, bureau, central bank, board, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.

 

"Person" shall mean an individual, corporation, limited liability company,
partnership, joint venture, trust, or unincorporated organization or government
or agency or political subdivision thereof.

 

"Permitted Liens" shall mean: (a) Liens for taxes, assessments, or governmental
charges, carriers', warehousemen's, repairmen's, mechanics', materialmen's and
other like Liens, which are either not delinquent or are being contested in good
faith by appropriate proceedings which will prevent foreclosure of such Liens,
and against which adequate cash reserves have been provided; (b) easements,
restrictions, minor title irregularities and similar matters which have no
material adverse effect upon the ownership and use of the affected Property; (c)
Liens or deposits in connection with worker's compensation, unemployment
insurance, social security or other insurance or to secure customs duties,
public or statutory obligations in lieu of surety, stay or appeal bonds, or to
secure performance of contracts or bids, other than contracts for the payment of
money borrowed, or deposits required by law as a condition to the transaction of
business or other Liens or deposits of a like nature made in the ordinary course
of business; (d) Liens in favor of the Lender pursuant to the Loan Documents;
(e) Liens evidenced by conditional sales, purchase money mortgages or other
title retention agreements on, or leases with respect to, machinery and
equipment (acquired in the ordinary course of business and otherwise permitted
to be acquired hereunder) which are created at the time of the acquisition of
such property solely for the purposes of securing the Indebtedness incurred to
finance the cost of such property, provided no such Lien shall extend to any
property other than the property so acquired and identifiable proceeds; and (I)
Liens to secure, or which are granted in connection with, Banking Liabilities of
the Borrower or a Bank Subsidiary.


7

 

--------------------------------------------------------------------------------

"Potential Default" shall mean any event or condition which with notice, passage
of time or determination by the Lender, or any combination of the foregoing,
would constitute an Event of Default.

 

"Prime Rate" shall mean that rate of interest determined using The Wall Street
Journal "U.S. Prime Rate" reported as of such day, notwithstanding the fact that
such rate may actually be published on a later date and in the event more than
one "U.S. Prime Rate" shall be reported, the Prime Rate for purposes hereof
shall be the highest such published "U.S. Prime Rate".

 

"Prior Loan Documents" shall mean the Existing Loan Agreement, and any all other
related documents entered into in connection therewith, as amended, modified or
supplemented from time to time.

 

"Property" shall mean all real property both owned and leased of the Borrower or
any of its Subsidiaries.

 

"Regulated Substances" shall mean, without limitation, any substance, material
or waste, regardless of its form or nature, defined under Environmental Laws as
a "hazardous substance," "pollutant," "pollution," "contaminant," "hazardous or
toxic substance," "extremely hazardous substance," "toxic chemical," "toxic
substance," "toxic waste," "hazardous waste," "special handling waste,"
"industrial waste," "residual waste," "solid waste," "municipal waste," "mixed
waste," "infectious waste," "chemotherapeutic waste," "medical waste," or
"regulated substance" or any other material, substance or waste, regardless of
its form or nature, which otherwise is regulated by Environmental Laws.

 

"Required Deductions" shall mean that as set forth in Section 2.06 hereof.

 

"Revolving Credit Maturity Date" shall mean April 30, 20 II.

 

"Revolving Credit Facility" shall mean the facility described in Section 2.01(a)
hereof providing for Revolving Credit Loans to the Borrower by the Lender in the
maximum aggregate principal amount at any time outstanding of $4,000,000.00, as
adjusted from time to time pursuant to the terms of this Agreement.

 

"Revolving Credit Loan" or "Revolving Credit Loans" shall mean, singularly or
collectively as the context may require, that as set forth in Section 2.01(a)
hereof.

 

"Revolving Credit Note" shall mean the Revolving Credit Note of the Borrower
executed and delivered pursuant to Section 2.0 I (b) of this Agreement, together
with all extensions, renewals, refinancings or refundings, in whole or in part,
as such Revolving Credit Note may be amended, modified or supplemented from time
to time.

 

"Shares" shall mean one hundred percent (100%) of the issued and outstanding
capital stock of Southern First.

 

"Southern First" shall mean Southern First Bank, National Association, a
wholly-owned subsidiary of the Borrower.

 

"Stock Pledge Agreement" shall mean the Amended and Restated Stock Pledge
Agreement, dated of even date herewith, made by the Borrower to the Lender with
respect to the Shares, as amended, modified or supplemented from time to time.

 

8

--------------------------------------------------------------------------------


"Subsidiary" or ~~Subsidiaries" of a Person shall mean (i) any corporation or
trust of which 50% or more (by number of shares or number of votes) of the
outstanding capital stock or shares of beneficial interest normally entitled to
vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person's
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person's Subsidiaries,
(iii) any limited liability company of which such Person is a member or of which
50% or more of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person's Subsidiaries
or (iv) any corporation, trust, partnership, limited liability company or other
entity which is controlled or capable of being controlled by such Person or one
or more of such Person's Subsidiaries.

 

"Swap Termination Value" means, in respect of anyone or more Hedging Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Contracts, (a) for any date on or after the
date such Hedging Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Contracts (which may include the Lender or any
Affiliate of the Lender).

 

"Term Loan" shall mean that as set forth in Section 2.02(a) hereof.

 

"Term Loan Maturity Date" shall mean April 30, 2014.

 

"Term Note" shall mean the Term Note of the Borrower, executed and delivered
pursuant to Section 2.02(c) of this Agreement, together with all extensions,
renewals, refinancings or refundings, in whole or in part, as such Term Note may
be amended, modified or supplemented from time to time.

 

"Tier 1 Capital" shall mean the Tier I capital determined in accordance with
Appendix A to Regulation Y of the Federal Reserve as from time to time in
effect, and any successor or other regulation or official interpretation of said
Board of Governors relating thereto.

 

"Tier 2 Capital" shall mean the Tier 2 capital determined in accordance with
Appendix A to Regulation Y of the Federal Reserve as from time to time in
effect, and any successor or other regulation or official interpretation of said
Board of Governors relating thereto.

 

"Trust Preferred Indebtedness" shall mean any Indebtedness issued by the
Borrower or any Subsidiary that qualifies as Tier I Capital or Tier 2 Capital.

 

"UCC" shall mean the Uniform Commercial Code or other similar Law as in effect
on the date of this Agreement and as amended from time to time, of the Official
Body having jurisdiction with respect to all or any portion of the collateral
granted or assigned to the Lender from time to time under or in connection with
this Agreement.

 

9

--------------------------------------------------------------------------------


1.02 Amendment and Restatement. This Agreement amends and restates in its
entirety the Existing Loan Agreement. All references to the "Loan Agreement"
contained in the other Loan Documents delivered in connection with the Existing
Loan Agreement or this Agreement shall, and shall be deemed to, refer to this
Agreement. Notwithstanding the amendment and restatement of the Existing Loan
Agreement by this Agreement, the Debt of the Borrower outstanding under the
Existing Loan Agreement and the other Loan Documents as of the Closing Date
shall remain outstanding and shall constitute continuing Debt without novation
and shall continue as such to be secured by such collateral, if any. Such Debt
shall in all respects be continuing and this Agreement shall not be deemed to be
evidence or result in a novation or repayment and reborrowing of such Debt. The
Liens securing payment of the Debt under the Existing Loan Agreement, as amended
and restated in the form of this Agreement, shall in all respects be continuing,
securing the payment of all Debt.

 

1.03 Construction and Interpretation.

 

(a) Construction. Unless the context of this Agreement otherwise clearly
requires, references to the plural include the singular, the singular the
plural, the part the whole and "or" has the inclusive meaning represented by the
phrase "and/or". References in this Agreement to "judgments" of the Lender
include good faith estimates by the Lender (in the case of quantitative
judgments) and good faith beliefs by the Lender (in the case of qualitative
judgments). The definition of any document or instrument includes all schedules,
attachments and exhibits thereto and all renewals, extensions, supplements,
restatements and amendments thereof. "Hereunder", "herein", "hereto", "hereof',
"this Agreement" and words of similar import refer to this entire document;
"including" is used by way of illustration and not by way of limitation unless
the context clearly indicates to the contrary; and any action required to be
taken by the Borrower is to be taken promptly, unless the context clearly
indicates to the contrary .

 

(b) Lender's Discretion and Consent. Whenever the Lender is granted the right
herein to act in its sole discretion or to grant or withhold consent, such right
shall be exercised in good faith and in a reasonable manner.

 

(c) Accounting Principles. Except as otherwise provided in this Agreement, all
computations and determinations as to accounting or financial matters and all
financial statements to be delivered pursuant to this Agreement shall be made
and prepared in accordance with GAAP (including principals of consolidation,
where appropriate), and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP. In the event of any change after the
date hereof in GAAP, and if such change would result in the inability to
determine compliance with the financial covenants set forth in Section 5.12
based upon the Borrower's regularly prepared financial statements by reason of
the preceding sentence, then the parties hereto agree to endeavor, in good
faith, to agree upon an amendment to this Agreement that would adjust such
financial covenants in a manner that would not affect the substance thereof, but
would allow compliance therewith to be determined in accordance with the
Borrower's financial statements at that time.

 

ARTICLE II

 

THE CREDIT FACILITY

 

2.01 The Revolving Credit Facility Commitment.

 

(a) Revolving Credit Loans. Subject to the terms and conditions and relying upon
the representations and warranties set forth in this Agreement, the Notes and
the other Loan Documents, the Lender agrees to make loans (each, a "Revolving
Credit Loan" and, collectively, the "Revolving Credit Loans") to the Borrower at
any time and from time to time on or after the Closing Date and to and including
the Business Day immediately preceding the Revolving Credit Maturity Date, in an
aggregate principal amount not exceeding at any time outstanding the lesser of
(i) $4,000,000.00 and (ii) the Borrowing Availability Amount. Within the limits
of time and amounts set forth in this Section 2.01, and subject to the other
provisions of this Agreement including, without limitation, the Lender's right
to demand repayment of the Revolving Credit Loans upon the occurrence of an
Event of Default, the Borrower may borrow, repay and reborrow under this Section
2.0 I.


10

--------------------------------------------------------------------------------

 

(b) Revolving Credit Note. The obligation of the Borrower to repay the unpaid
principal amount of the Revolving Credit Loans made to the Borrower by the
Lender and to pay interest on the unpaid principal amount thereof shall be
evidenced by the Revolving Credit Note of the Borrower,  dated the Closing Date,
which shall be in form and substance satisfactory to the Lender. The executed
Revolving Credit Note shall be delivered by the Borrower to the Lender on the
Closing Date.

 

(c) Making Revolving Credit Loans. Subject to the terms and conditions set forth
in this Agreement and the other Loan Documents, and provided that the Borrower
has satisfied all applicable conditions specified in Article IV hereof, the
Lender shall make Revolving Credit Loans to the Borrower. Each Revolving Credit
Loan shall be made on such Business Day and in such amount as an Authorized
Representative of the Borrower shall request by written notice received by the
Lender no later than 10:00 a.m. (Charlotte, North Carolina time) on the Business
Day prior to the date of requested disbursement of the requested Revolving
Credit Loan. Subject to the terms and conditions of this Agreement, the Lender
shall make the proceeds of the Revolving Credit Loan available to the Borrower
at the Lender's Office in immediately available funds not later than 3:00 p.m.
(Charlotte, North Carolina time) on the date of requested disbursement.

 

(d) Maximum Principal Balance of all Revolving Credit Loans. The sum of the
aggregate principal amount of all Revolving Credit Loans shall not exceed
$4,000,000.00. The Borrower agrees that if at any time the sum of the aggregate
principal amount of all Revolving Credit Loans outstanding exceeds lesser of (i)
$4,000,000.00 and (ii) the Borrowing Availability Amount (the "Excess Amount"),
the Borrower shall promptly (but in any event within five (5) Business Days
after the date of such occurrence) pay to the Lender such Excess Amount. If not
sooner paid, the entire balance of all outstanding Revolving Credit Loans,
together with all unpaid accrued interest thereon, and all other sums and costs
owed to the Lender by the Borrower with respect to the Revolving Credit Loans
shall be immediately due and payable on the Revolving Credit Maturity Date,
without notice, presentment or demand of any kind.

 

2.02 Term Loan.

 

(a) Term Loan. Subject to the terms and conditions and relying upon the
representations and warranties set forth in this Agreement, the Notes and the
other Loan Documents, the Lender agrees to make a term loan (the "Term Loan") to
the Borrower on the Closing Date in the original principal amount
of$5,000,000.00.

 

(b) Nature of the Loan. Upon repayment of any amount of principal or interest on
the Term Loan by the Borrower, the Borrower may not reborrow under this Section
2.02.

 

(c) Term Note. The obligation of the Borrower to repay the unpaid principal
amount of the Term Loan made to the Borrower by the Lender and to pay interest
on the unpaid principal amount thereof shall be evidenced by the Term Note of
the Borrower, dated the Closing Date, which shall be in form and substance
satisfactory to the Lender. The executed Term Note shall be delivered by the
Borrower to the Lender on the Closing Date.

 

11

--------------------------------------------------------------------------------

 

(d) Payments of Principal and Maturity. Subject to the terms and conditions of
this Agreement, commencing on July 1,2009, and on the first (I") day of each
successive Fiscal Quarter thereafter through and including the Term Loan
Maturity Date, the Borrower shall make equal quarterly principal payments to the
Lender in the amount of$250,000.00 plus interest as set forth in Section 2.03(b)
hereof. All remaining unpaid principal, accrued interest and all other sums and
costs incurred by the Lender pursuant to this Agreement with respect to the Term
Loan shall be immediately due and payable on the Term Loan Maturity Date without
notice, presentment or demand of any kind.


2.03 Interest Rates.

 

(a) Interest on the Loans. Subject to the terms and conditions of this
Agreement, the aggregate outstanding principal balance of all Loans shall bear
interest for each day at a fluctuating rate per annum equal to the Applicable
Rate.

 

(b) Interest Payments. Interest on the Loans shall be due and payable on the
first (I'~ day of each Fiscal Quarter, in arrears, commencing on July 1,2009,
and on the first (I") day of each successive Fiscal Quarter thereafter to and
including the Maturity Date. After maturity of the Loans (whether upon the
occurrence of an Event of Default, by acceleration or otherwise) interest on
such part of the Loans shall be immediately due and payable without notice,
presentment or demand. If not sooner paid, the entire principal balance of all
outstanding Loans, all unpaid interest accrued thereon and all other sums and
costs owed to the Lender by the Borrower pursuant to the Loans shall be
immediately due and payable on the Maturity Date, without notice, presentment or
demand of any kind.

 

(c) Calculation of Interest and Fees: Adjustment to Prime Rate. Interest on the
Loans, unpaid fees and other sums payable hereunder shall be computed on the
basis of a year of three hundred sixty (360) days and paid for the actual number
of days elapsed. In the event of any change in the Prime Rate, the rate of
interest applicable to each Loan shall be adjusted effective the next calendar
day to correspond with such change; except any interest rate charged hereunder
shall not exceed the Maximum Rate.

 

(d) Interest After Maturity or Default: Interest Laws. Upon the occurrence and
during the continuance of an Event of Default, the unpaid principal amount of
the Loans or any portion thereof, accrued interest thereon, any fees or any
other sums payable hereunder shall thereafter until paid in full bear interest
at a rate per annum equal to the Applicable Rate plus four percent (4.00%).
Notwithstanding any provisions to the contrary contained in this Agreement or
any other Loan Document, the Borrower shall not be required to pay, and the
Lender shall not be permitted to collect, any amount of interest in excess of
the maximum amount of interest permitted by applicable Law ("Excess Interest").
If any Excess Interest is provided for or determined by a court of competent
jurisdiction to have been provided for in this Agreement or in any other Loan
Document, then, in such event: (I) the provisions of this subsection shall
govern and control; (2) the Borrower shall not be obligated to pay any Excess
Interest; (3) any Excess Interest that the Lender may have received hereunder
shall be, at the Lender's option, (a) applied as a credit against the
outstanding principal balance of the Debt or accrued and unpaid interest (not to
exceed the maximum amount permitted by Law), (b) refunded to the payor thereof,
or (c) any combination of the foregoing; (4) the interest rate(s) provided for
herein shall be automatically reduced to the maximum lawful rate allowed from
time to time under applicable Law (the "Maximum Rate"), and this Agreement and
the other Loan Documents shall be deemed to have been and shall be, reformed and
modified to reflect such reduction; and (5) the Borrower shall have no action
against the Lender for any damages arising out of the payment or collection of
any Excess Interest.

 

2.04 Late Charge. Upon the occurrence of an Event of Default with respect to the
payment of any installment of interest or principal on the Notes which continues
for more than fifteen (\5) days after the said installment becomes due, in
addition to making payment of the installment due and any interest thereon at
the interest rates provided in Section 2.03( d) hereof, the Borrower shall pay
to the Lender upon demand a late charge in an amount equal to four percent
(4.0%) of any such overdue installment.

 

2.05 [Reserved.]

 

12

--------------------------------------------------------------------------------


2.06 Payments. All payments to be made in respect of principal, interest, fees
or other amounts due from the Borrower under this Agreement or under the Notes
are payable at 3:00 p.m., (Charlotte, North Carolina time), on the day when due,
without presentment, demand, protest or notice of any kind, all of which are
expressly waived, and an action for the payments will accrue immediately. All
such payments must be made to the Lender at its Office in U.S. Dollars and in
funds immediately available at such Office, without setoff, counterclaim or
other deduction of any nature. The Lender may in its discretion deduct such
payments from the Borrower's demand or deposit accounts with the Lender on the
due date. All such payments shall be applied at the option of the Lender to
accrued and unpaid interest, outstanding principal and other sums due under this
Agreement in such order as the Lender, in its sole discretion, shall elect. All
such payments shall be made absolutely net of, without deduction or offset, and
altogether free and clear of any and all present and future taxes, levies,
deductions, charges and withholdings and all liabilities with respect thereto,
excluding income and franchise taxes imposed on the Lender under the Laws of the
United States or any state or political subdivision thereof. If the Borrower is
compelled by Law to deduct any such taxes or levies (other than such excluded
taxes) or to make any such other deductions, charges, or withholdings
(collectively, the "Required Deductions"), the Borrower will pay to the Lender
an additional amount equal to the sum of (i) the aggregate amount of all
Required Deductions and (ii) the aggregate amount of United States, federal or
state income taxes required to be paid by the Lender in respect of the Required
Deductions.

 

2.07 Loss of Margin. In the event that any Law or the interpretation or
application thereof by any Official Body or the compliance with any guideline or
request of any central bank or other Official Body (whether or not having the
force of Law):

 

(a) subjects the Lender to any tax with respect to any amounts payable under
this Agreement, the Notes or the other Loan Documents by the Borrower or
otherwise with respect to the transactions contemplated under this Agreement,
the Notes or the other Loan Documents (except for taxes on the overall net
income of the Lender imposed by the United States of America or any political
subdivision thereof), or

 

(b) imposes, modifies or deems applicable any deposit insurance, reserve,
special deposit, capital maintenance or similar requirement against assets held
by, or deposits in or for the account of, or Loans or advances or commitment to
make Loans or advances by the Lender, or

 

          (c) imposes upon the Lender any other condition with respect to the
Loans or the

commitment to make Loans under this Agreement,

 

13

--------------------------------------------------------------------------------

 

and the result of any of the foregoing is to materially increase the costs of
the Lender, reduce the income receivable by or return on equity of the Lender or
impose any material expense upon the Lender with respect to any Loans or
commitments to make Loans under this Agreement, the Lender shall so notify the
Borrower in writing. The Borrower agrees to pay the Lender the actual amount of
such increase in cost, reduction in income, reduced return on equity or
additional expense within ten (l0) days after presentation by the Lender of a
statement concerning such increase in cost, reduction in income, reduced return
on equity or additional expense. Such statement shall set forth a brief
explanation of the amount and the Lender's calculation of the amount, which
statement shall be conclusively deemed correct absent manifest error. If the
amount set forth in such statement is not paid within ten (l0) days after such
presentation of such statement, interest will be payable on the unpaid amount at
the rate set forth in Section 2.03(d) hereof from the due date until paid
(before and after judgment).

 

2.08 Loan Account. The Lender shall open and maintain in its books and records,
including computer records, in accordance with its customary procedures, a loan
account (the "Loan Account”) in the name of the Borrower in which shall be
recorded the date and amount of each Loan made by the Lender and the date and
amount of each payment and prepayment in respect thereof. The Lender shall
record in the Loan Account the principal amount of the Loans owing to the Lender
from time to time. Except in the case of manifest error in computation, the Loan
Account will be conclusive and binding on the Borrower as to the accuracy of the
information contained therein. Failure by the Lender to make any such notation
or record shall not affect the obligations of the Borrower to the Lender with
respect to the Loans.

 

2.09 Optional Prepayments. The Borrower shall have the right, at its option, to
prepay the Loan in whole or in part without penalty or premium; provided,
however, the Borrower shall pay to the Lender all interest accrued on the
outstanding principal balance of the Loan to the date of such prepayment and all
other fees, costs and charges required to be paid by the Borrower to and for the
benefit of the Lender.

 

2.10 Security. The Loans shall be secured by the Stock Pledge Agreement and all
UCC financing statements (if any) and other similar instruments executed and
recorded with respect thereto.

 

2.11 Estoppel. As further consideration for the entry of the Lender into this
Agreement, the Borrower hereby represents and warrants that it does not
presently have any claims or actions of any kind at law or at equity against the
Lender arising out of or in any way relating to the Prior Loan Documents or any
related documents with respect thereto, the transactions referenced in or
contemplated by this Agreement or any acts, transactions or events that are or
were the subject matter of any other prior loans, agreements or guarantees
involving the Borrower and the Lender.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower, on behalf of itself and each of its Subsidiaries including all
Loan Parties, represents and warrants to the Lender that:

 

3.01 Organization and Qualification. Each Loan Party is a corporation duly
organized and validly subsisting under the Laws of its state of incorporation.
Each Loan Party is duly qualified or licensed to do business as a foreign
corporation and is in good standing in all jurisdictions in which the ownership
of its properties or the nature of its activities or both makes such
qualification or licensing necessary except to the extent that the failure to be
so qualified or licensed would not have a Material Adverse Effect.

 

3.02 Authority; Power to Carry on Business; Licenses. The Borrower has the power
and authority to make the borrowings provided for herein, to execute and deliver
the Notes in evidence of such borrowings and to grant and convey any security
interests contemplated under the Stock Pledge Agreement and the other Loan
Documents to which it is a party and all such action has been duly and validly
authorized by all necessary corporate proceedings on the Borrower's part. Each
Loan Party and each of its Subsidiaries has all requisite power and authority to
own and operate its properties and to carry on its business as now conducted and
as presently planned to be conducted. Each Loan Party and each of its
Subsidiaries has all licenses, permits, consents and governmental approvals or
authorizations necessary to carry on its business as now conducted.

 

3.03 Execution and Binding Effect. Each of the Loan Documents have been duly and
validly executed and delivered by each Loan Party a party thereto and
constitutes a legal, valid and binding obligation of such Loan Parties,
enforceable in accordance with its terms.

 

3.04 Absence of Conflicts. Neither the execution and delivery of this Agreement,
the Notes or the other Loan Documents, the consummation of the transactions
contemplated in any of them, nor the performance of or compliance with the terms
and conditions thereof will (a) violate any Law, (b) conflict with or result in
a breach of or a default under the articles of incorporation or bylaws of any
Loan Party, (c) conflict with or result in a breach of or a default under any
material agreement or instrument to which any Loan Party or any Subsidiary of a
Loan Party is a party or by which it or any of its properties (now owned or
acquired in the future) may be subject or bound or (d) result in the creation or
imposition of any Lien upon any property (owned or leased) of any Loan Party or
any Subsidiary of any Loan Party (other than Permitted Liens).

 

14

--------------------------------------------------------------------------------

 

3.05 Authorizations and Filings. No authorization, consent, approval, license,
exemption or other action by, and no registration, qualification, designation,
declaration or filing with, any Official Body that has not been obtained or made
is or will be necessary or advisable in connection with the execution and
delivery of this Agreement or the other Loan Documents, the consummation ofthe
transactions contemplated herein or therein, or the performance of or compliance
with the terms and conditions hereof or thereof.

 

3.06 Ownership and Control. The Borrower owns all of the Shares. The outstanding
shares of capital stock of the Borrower and each of its Subsidiaries have been
duly authorized and validly issued and are fully paid and nonassessable.

 

3.07 Title to Property. Each Loan Party and each Subsidiary of a Loan Party has
good and marketable title in fee simple (or other good title) to all Property
purported to be owned by it. Each Loan Party and each Subsidiary of a Loan Party
has good and marketable title to all other property (whether personal,
intangible, mixed of otherwise) purported to be owned by it, including that
reflected in the most recent financial information referred to in Section 3.08
hereof or submitted to the Lender pursuant to Section 5.01 of this Agreement
(except as sold or otherwise disposed of in the ordinary course of business),
subject only to Permitted Liens.

 

3.08 Financial Information. The financial information provided by the Loan
Parties to the Lender as of the Closing Date is accurate and complete and has
been prepared in accordance with GAAP consistently applied. Each Loan Party has
made full and true disclosure of all pertinent financial and other material
information in connection with the transactions contemplated hereby.

 

3.09 Loan Loss Reserves. The reserves for possible loan and lease losses shown
on the financial statements and reports for the Borrower and its Subsidiaries
described in the financial statements specified in Section 5.01 are adequate in
all material respects to provide for all losses, net of recoveries relating to
loans previously charged off, on loans outstanding, as of the date of such
statement, and the Borrower and its Subsidiaries have no reason to believe that
the loan portfolios of its Subsidiaries at such date will incur losses in excess
of such reserves.

 

3.10 Taxes. All tax returns required to be filed by the Loan Parties and their
Subsidiaries have been properly prepared, executed and filed. All taxes,
assessments, fees and other governmental charges upon the Loan Parties and their
Subsidiaries or upon any of their properties, income, sales or franchises which
are due and payable have been paid. The reserves and provisions for taxes on the
books of each Loan Party and each of its subsidiaries are adequate for all open
years and for its current fiscal period in all material respects. No Loan Party
knows of any proposed additional assessment or basis for any assessment for
additional taxes (whether or not reserved against).

 

3.11 Contracts. No Loan Party nor any Subsidiary of a Loan Party is in default
in any material respect in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any material contractual
obligation of such Loan Party or Subsidiary, and no condition exists which, with
the giving of notice or the lapse of time or both, would constitute such a
default.

 

3.12 Litigation; Investigations. There is no pending, contemplated or, to the
Loan Parties' knowledge, threatened action, suit or proceeding by or before any
Official Body against or affecting a Loan Party or any of its Subsidiaries
which, if adversely decided, would have a Material Adverse Effect. Neither the
Borrower nor any Bank Subsidiary is (i) to the Borrower's knowledge, under
investigation by any Official Body or (ii) operating under any formal or
informal restrictions or understandings imposed by or agreed to in connection
with any Official Body.

 

3.13 Laws. No Loan Party nor any Subsidiary of a Loan Party is in violation of
any Law in any material respect.

 

15

--------------------------------------------------------------------------------

 

3.14 ERISA. Each Loan Party and each Subsidiary of a Loan Party is in compliance
in all material respects with all applicable requirements of ERISA and of the
Internal Revenue Code of 1986, as amended, in connection with each employee
benefit plan (as defined by ERISA) maintained by the Borrower.

 

3.15 Bank Holding Company; FDIC Insurance. The Borrower has complied in all
material respects with all federal, state and local laws pertaining to bank
holding companies, including without limitation the Bank Holding Company Act of
1956, as amended, and there are no conditions precedent or subsequent to its
engaging in the business of being a registered bank holding company. The
deposits of each Bank Subsidiary of the Borrower are insured by the FDIC, and no
event, act or omission has occurred which would adversely affect the status of
any Bank Subsidiary as an FDIC insured bank.

 

3.16 Environmental Matters. The business of the Borrower and each of its
Subsidiaries has been operated in full compliance with all Environmental Laws
and neither the Borrower nor any Subsidiary is subject to any Environmental
Liability relating to the conduct of its business or the ownership of its
Property and no facts or circumstances exist which could give rise to such
Environmental Liabilities. No notice has been served on the Borrower or any
Subsidiary claiming any violation of Environmental Laws, asserting Environmental
Liability or demanding payment or contribution for Environmental Liability or
violation of Environmental Laws.

 

3.17 Use of Proceeds. The Borrower shall use the proceeds of (i) the Revolving
Credit Loans for working capital and general corporate purposes and (ii) the
Term Loan to refinance existing indebtedness of the Borrower to the Lender.

 

3.18 Federal Reserve Regulations. The Borrower and its Subsidiaries will not,
directly or indirectly use any proceeds of the Loan to; (a) purchase or carry
any "margin stock" within the meaning of Regulation U of the Federal Reserve (12
C.F.R. 221, as amended); (b) extend credit to other Persons for any such purpose
or refund indebtedness originally incurred for any such purpose, except in
compliance with all Laws; or (c) otherwise take or permit any action which would
involve a violation of Section 7 of the Securities Exchange Act of 1934, as
amended, or any regulation of the Federal Reserve.

 

3.19 No Event of Default: Compliance with Agreements. No event has occurred and
is continuing and no condition exists which constitutes an Event of Default or
Potential Default. No Loan Party nor any Subsidiary of a Loan Party is (i) in
violation of any term of its articles of incorporation or bylaws; or (ii) in
default under any agreement, lease or instrument to which it is a party or by
which it or any of its properties (owned or leased) may be subject or bound.

 

3.20 No Material Adverse Change. Since the date of the most recent financial
statements referred to in Section 3.08 hereof, there has been no Material
Adverse Change.

 

3.21 Security Interest. The security interests in the Shares pledged to the
Lender pursuant to the Stock Pledge Agreement constitute and will continue to
constitute perfected security interests under the UCC (or other applicable Law)
entitled to all of the rights, benefits and priorities provided by the UCC (or
other applicable Law). All such action as is necessary or advisable to establish
such rights of the Lender has been taken or will be taken at or prior to the
time required for such purpose and there will be upon execution and delivery of
the Loan Documents no necessity of any further action in order to preserve,
protect and continue such rights except the filing of continuation statements
and continued possession or control by the Lender of the Shares delivered to it
as required by the UCC (or other applicable Law). All filing fees and other
expenses in connection with each such action shall be paid by the Borrower and
the Lender shall be reimbursed by the Borrower for any such fees and expenses
incurred by the Lender.

 

3.22 Labor Controversies. There are no labor controversies pending or, to the
best knowledge of the Loan Parties, threatened, against any Loan Party or any of
its Subsidiaries.

 

16

 

--------------------------------------------------------------------------------


3.23 Solvency. After the making of the Loans, each Loan Party (i) will be able
to pay its debts as they become due, (ii) will have funds and capital sufficient
to carry on its business and all businesses in which it is about to engage, and
(iii) will own property having a value at both fair valuation and at fair
saleable value in the ordinary course of its business greater than the amount
required to pay its debts as they become due. No Loan Party was insolvent
immediately prior to the date of this Agreement and no Loan Party will be
rendered insolvent by the execution and delivery of this Agreement, the
borrowing hereunder and/or the consummation of any transactions contemplated by
this Agreement or any of the other Loan Documents.

 

3.24 Subsidiaries. The only Subsidiaries of the Borrower are Southern First,
Greenville Statutory Trust I, a Connecticut trust, Greenville Statutory Trust
II, a Delaware trust and JB Properties of Greenville, LLC, a South Carolina LLC.
Southern First has no Subsidiaries.

 

3.25 Regulatory Reporting. The Borrower and its Subsidiaries have filed all
reports, notices and other statements, together with any amendments required to
be made with respect thereto, if any, that they were each required to file with
the Federal Reserve and the South Carolina State Board of Financial Institutions
and any other Official Body with jurisdiction over the Borrower or its
Subsidiaries and each of such reports, notices and other statements, including
the financial statements, exhibits and schedules thereto, complied in all
material respects with the relevant statutes, rules and regulations enforced or
promulgated by the regulatory authority with which they were filed. Each Bank
Subsidiary has complied in all material respects with all laws and regulations
relating to the extension of credit.

 

3.26 Accurate and Complete Disclosure: Continuing Representations and
Warranties. No representation or warranty made by the Borrower under this
Agreement or any of the other Loan Documents and no statement made by any Loan
Party in any financial statement (furnished pursuant to Section 3.08 or 5.01 or
otherwise), certificate, report, exhibit or document furnished by a Loan Party
to the Lender pursuant to or in connection with this Agreement is false or
misleading in any material respect

(including by omission of any information necessary to make such representation,
warranty or statement

not misleading). No Loan Party is aware of any facts which have not been
disclosed to the Lender in writing by or on behalf of a Loan Party which would
have a Material Adverse Effect. The representations and warranties set forth
herein are to survive the delivery of the Loan Documents and the making of the
Loans hereunder.

 

ARTICLE IV

 

CONDITIONS OF LENDING

 

The obligation of the Lender to make any Loan is subject to the satisfaction of
the following conditions:

 

4.01 Representations and Warranties: Events of Default and Potential Defaults.
The representations and warranties contained in Article IJJ shall be true and
correct in all material respects on and as of the date of each Loan, except for
purposes of this Section 4.0 I, after the Closing Date the representations and
warranties contained in Section 3.08 shall be deemed to refer to the most recent
financial statements furnished pursuant to Section 5.01. On the date of any
Loan, no Event of Default and no Potential Default shall have occurred and be
continuing or exist or shall occur or exist after giving effect to the Loan to
be made on such date. Each request by the Borrower for any Loan shall constitute
a representation and warranty by the Borrower that the conditions set forth in
this Section 4.01 have been satisfied as of the date of such request. The
failure of the Lender to receive notice from the Borrower to the contrary before
such Loan is made shall constitute a further representation and warranty by the
Borrower that the conditions referred to in this Section 4.01 have been
satisfied as of the date such Loan is made.

 

17

--------------------------------------------------------------------------------


4.02 Loan Documents. On the Closing Date, the Loan Documents, satisfactory in
terms, form and substance to the Lender, shall have been executed and delivered
to the Lender and shall be in effect.

 

4.03 Other Documents and Conditions. On or before the Closing Date, the
following documents and conditions shall have been delivered to the Lender or
satisfied by or on behalf of the Loan Parties:

 

(a) Certified Copies of Organizational Documents. A copy of any and all
amendments to the articles of incorporation (or such equivalent formation
documents) of each of the Loan Parties since the date previously delivered to
the Lender certified by the appropriate governing body of such parties'
jurisdiction of incorporation. A copy of any and all amendments to the bylaws
(or such equivalent governing document) of each of the Loan Parties certified by
the Secretary of such Loan Party.

 

(b) Good Standing Certificates. A Good Standing Certificate (or equivalent
thereof) of each Loan Party from the appropriate governing body of such party's
jurisdiction of incorporation and the Secretary of State of each jurisdiction in
which such Loan Party is qualified to do business as a foreign corporation, if
any.

 

(c) Regulatory Certificate. A Regulatory Certificate from the Federal Reserve
indicating that the Borrower is a registered bank holding company that was duly
organized and registered and has filed all reports required by the Federal
Reserve.

 

(d) Proceedings and Incumbency. A certificate in form and substance satisfactory
to Lender, dated the Closing Date and signed on behalf of the Borrower by the
Secretary of

 

the Borrower, certifying as to (i) true copies of any and all amendments to the
articles of incorporation and bylaws of the Borrower or, if none, no amendments
having been made to the articles of incorporation and bylaws of the Borrower
since the date previously delivered to the Lender, (ii) the resolutions of the
Board of Directors of the Borrower authorizing the execution and delivery of
this Agreement and the other Loan Documents to which the Borrower is a party and
(iii) the names, true signatures and incumbency of the officers of the Borrower
authorized to execute and deliver the Loan Documents.

 

(e) Financial Statements. Financial statements in form and substance
satisfactory to the Lender, as described in Section 3.08 of this Agreement.

 

(f) Termination Statements; Release Statements and Satisfaction Pieces. Evidence
satisfactory to the Lender that all necessary termination statements, release
statements and any other types of releases in connection with all Liens with
respect to any Loan Party or Subsidiary of any Loan Party that are not Permitted
Liens have been filed or satisfactory arrangements have been made for such
filing (including payoff letters in form and substance satisfactory to the
Lender), if any.

 

(g) Closing Date Compliance Certificate. A duly completed compliance certificate
signed by the appropriate officer of the Borrower dated as of the Closing Date
demonstrating compliance with the financial covenants contained in Section 5.12
hereof.

 

(h) No Material Adverse Change. No Material Adverse Change shall have occurred
since the date of the most recent financial statements delivered to the Lender.

 

(i) Other Documents and Conditions. Such other documents and conditions as may
be required to be submitted to the Lender by the terms of this Agreement or of
any Loan Document or set forth on the preliminary closing checklist with respect
to the transactions contemplated by this Agreement.

 

18

--------------------------------------------------------------------------------

 

4.04 Details Proceedings and Documents. All legal details and proceedings in
connection with the transactions contemplated by this Agreement shall be
satisfactory to the Lender and the Lender shall have received all such
counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Lender, as the Lender may request from time to time.

 

4.05 Fees and Expenses. The Borrower shall have paid all fees and charges as
required for the Closing and relating to the Closing, including legal fees,
closing costs, filing and notary fees and any other similar matters pertinent to
the Closing.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees with the Lender, on behalf of itself and its
Subsidiaries and all Loan Parties and their Subsidiaries, as follows;

 

5.01 Reporting and Information Requirements. The Borrower shall deliver or shall
cause to be delivered the following documents to the Lender in such detail as
reasonably requested by the Lender;

 

(a) Annual Audited Reports. As soon as practicable, and in any event within
ninety (90) days after the close of each fiscal year of the Borrower, the
Borrower shall furnish to the Lender consolidated audited statements of income,
retained earnings and cash flow for the Borrower and its Subsidiaries for such
fiscal year and a consolidated audited and consolidating balance sheet for the
Borrower and its Subsidiaries as of the close of such fiscal year, and notes to
each, all in reasonable detail, setting forth in comparative form the
corresponding figures for the preceding fiscal year, prepared in accordance with
GAAP applied on a basis consistent with that of the preceding fiscal year
(except for changes in application in which such accountants concur), with such
statements and balance sheet to be certified by an independent certified public
accounting firm selected by the Borrower and acceptable to the Lender. The
report of such accountants shall be free of exception or qualifications not
acceptable to the Lender and shall in any event contain a written statement of
such accountants substantially to the effect that such accountants examined such
statements and balance sheet in accordance with generally accepted auditing
standards.

 

(b) Quarterly Reports of the Borrower. As soon as practicable, and in any event
within forty-five (45) days after the close of each Fiscal Quarter during the
term of this Agreement, the Borrower shall furnish to the Lender consolidated
and consolidating statements of income, retained earnings and cash flow for the
Borrower and its Subsidiaries for such Fiscal Quarter and for the portion of the
fiscal year to the end of such Fiscal Quarter, and a consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Quarter, all in reasonable detail. All such income statements and
balance sheets shall be prepared by the Borrower and certified by the
appropriate officer of the Borrower as presenting fairly the financial position
of the Borrower and its Subsidiaries as of the end of such Fiscal Quarter and
the results of its operations for such periods, in conformity with GAAP applied
in a manner consistent with that of the most recent consolidated audited
financial statements furnished to the Lender.

 

(c) Annual and Quarterly Compliance Certificate and Borrowing Availability
Certificate. The consolidated income statements and balance sheets of the
Borrower and its Subsidiaries delivered pursuant to Sections 5.01(a) and 5.01(b)
of this Agreement shall be accompanied by (i) a compliance certificate, which
shall be in form and substance satisfactory to the Lender, executed by the
appropriate officer of the Borrower, stating that no Event of Default or
Potential Default exists and that the Borrower is in compliance with all
applicable covenants contained in this Agreement and (ii) a Borrowing
Availability Certificate, which shall be in form and substance satisfactory to
the Lender, executed by the appropriate officer of the Borrower. Such
certificates shall include all figures necessary to calculate the Borrower's
compliance with all financial covenants set forth in this Agreement. If an Event
of Default or Potential Default has occurred and is continuing or exists, such
certificate shall specify in detail the nature and period of existence of the
Event of Default or Potential Default and any action taken or contemplated to be
taken by the Borrower with respect thereto.

 

19

--------------------------------------------------------------------------------


(d) Reports to Governmental Agencies. Promptly after the same are available (but
in any event no later than sixty (60) days of the filing thereof), copies of (i)
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, (ii) all annual,
regular, periodic and special reports and registration statements which the
Borrower may file or be required to file with the Securities and Exchange
Commission under Section 13 or 15( d) of the Securities Exchange Act of 1934, or
with any national securities exchange and (iii) all such financial reports,
statements and returns that any Loan Party has filed with any other Official
Body, and in any case not otherwise required to be delivered to the Lender
pursuant hereto. Documents required to be delivered pursuant to this Section (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which the Borrower posts such documents, or
provides a link thereto on the Borrower's website on the Internet.

 

(e) Call Reports: Problem Asset Summaries. The Borrower shall deliver to the
Lender within forty-five (45) days of the close of each Fiscal Quarter. copies
of Call Reports, Problem Asset Summaries and other regulatory reports of each
Bank Subsidiary for the Fiscal Quarter then ended, in compliance with the
requirements of any Official Body which has authority to examine the Borrower
and/or any Bank Subsidiary, all prepared in accordance with the requirements
imposed by the applicable Official Body.

 

(f) Loan Reviews. The Borrower shall deliver to the Lender within thirty (30)
days of the issuance thereof, copies of any and all external and internal loan
reviews of each Bank Subsidiary's loan portfolio.

 

(g) Interim Reports. Within thirty (30) days after the request of the Lender,
the Borrower shall deliver to the Lender such consolidated interim income
statements, balance sheets and/or financial statements as the Lender shall
reasonably deem necessary, all prepared in accordance with GAAP and certified by
the Borrower to be true and correct.

 

(h) Audit Reports. Promptly upon receipt thereof, the Borrower will deliver to
the Lender a copy of each other report submitted to the Borrower by independent
accountants, including comment or management letters, in connection with any
annual, interim or special audit report made by them of the books of the
Borrower.

 

(i) Visitation: Audits. The Borrower shall permit or shall cause to be permitted
such Persons as the Lender may designate to visit and inspect any of the
properties of the Borrower, to examine, and to make copies and extracts from,
the books and records of the Borrower and to discuss its affairs with its
officers, employees and independent accountants during normal business hours.
The Borrower shall authorize its officers, employees and independent accountants
to discuss with the Lender the affairs of the Borrower. The Lender may conduct
such audits at its reasonable discretion and as often as it reasonably deems
necessary. The Borrower shall pay all reasonable costs incurred in connection
with conducting such audits.

 

(j) Notice of Event of Default. Promptly upon becoming aware of an Event of
Default or Potential Default, the Borrower will give the Lender notice of the
Event of Default or Potential Default, together with a written statement signed
on behalf of the Borrower setting forth the details of the Event of Default or
Potential Default and any action taken or contemplated to be taken by the
Borrower with respect thereto.

 

(k) Notice of Material Adverse Change. Promptly upon becoming aware thereof, the
Borrower will give the Lender written notice with respect to any Material
Adverse Change or any development or occurrence which would have a Material
Adverse Effect.

 

20

--------------------------------------------------------------------------------

 


(1) Notice of Proceedings. Promptly upon becoming aware thereof, the Borrower
will give the Lender notice of the commencement, existence or threat of all
proceedings by or before any Official Body against or affecting any Loan Party
which, if adversely decided, would have a Material Adverse Effect.

 

(m) Further Information. The Borrower will promptly furnish to the Lender such
other information, and in such form, as the Lender may reasonably request from
time to time.

 

5.02 Preservation of Existence and Franchises. Each Loan Party and each of its
Subsidiaries will maintain its existence as a corporation and its rights and
franchises in full force and effect in the state of its incorporation. No Loan
Party nor any Subsidiaries of a Loan Party shall change its jurisdiction of
incorporation without the prior written consent of the Lender and each Loan
Party and each of its Subsidiaries will qualify and remain qualified as a
foreign corporation in each jurisdiction in which the failure to receive or
retain such qualification would have a Material Adverse Effect.

5.03 Insurance. Each Loan Party and each of its Subsidiaries will maintain, with
financially sound and reputable insurers, insurance with respect to its property
and business against such casualties and contingencies, of such types and in
such amounts, as is customary for established companies engaged in the same or
similar business and similarly situated.

 

5.04 Maintenance of Properties. The Loan Parties and their Subsidiaries will
maintain or cause to be maintained in good repair, working order and condition,
Properties now or in the future owned, leased or otherwise possessed by any Loan
Party or any Subsidiary of any Loan Party and shall make or cause to be made all
needful and proper repairs, renewals, replacements and improvements to the
properties so that the business carried on in connection with the properties may
be properly and advantageously conducted at all times. The Borrower shall notify
the Lender prior to any change in the permanent location of any of the
properties or businesses of any Loan Party.

 

5.05 Payment of Liabilities. The Loan Parties will, and will cause each
Subsidiary of a Loan Party to, pay or discharge:

 

(a) on or prior to the date on which penalties attach, all taxes, assessments
and other governmental charges or levies imposed upon them or any of their
properties or income, sales or franchises;

 

(b) on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons which, if
unpaid, might result in the creation of a Lien upon any of their properties;

 

(c) on or prior to the date when due, all other lawful claims which, if unpaid,
might result in the creation of a Lien upon any of their properties; and

 

(d) all other current liabilities so that none is due more than sixty (60) days
after the due date for each liability; provided, however, that in each case,
such Loan Party shall have the right to contest any such taxes, assessments,
rates, dues, charges, liens, liabilities or impositions if the execution or
other enforcement of any Lien or charge upon its properties is and continues to
be effectively stayed or bonded in a manner satisfactory to the Lender, the
validity and amount of such taxes, assessments, rates, dues, charges, fines or
impositions are being actively contested in good faith and by appropriate lawful
proceedings and such liens or charges do not, in the aggregate, materially
detract from the value of its properties or materially impair the use thereof
and the operation of such Loan Party's business

 

21 

--------------------------------------------------------------------------------

 

5.06 Financial Accounting Practices; Loan Loss Reserves.

 

(a) Financial Accounting Practices. Each Loan Party and each Subsidiary of a
Loan Party will make and keep books, records and accounts which, in reasonable
detail, accurately and fairly reflect its transactions and dispositions of its
assets and maintain a system of internal accounting controls sufficient to
provide reasonable assurances that (a) transactions are executed in accordance
with management's general or specific authorization, (b) transactions are
recorded as necessary (i) to permit preparation of financial statements in
conformity with GAAP and (ii) to maintain accountability for assets, (c) access
to assets is permitted only in accordance with management's general or specific
authorization and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(b) Loan Loss Reserves. Each Bank Subsidiary shall maintain a reserve for
possible loan losses which is adequate in all respects to provide for possible
or specific losses, net of recoveries relating to loans previously charged off,
on loans outstanding and which contains an additional amount of unallocated
reserves for unanticipated future losses at a level consistent with
administrative policies approved by the Board of Directors of such Bank
Subsidiary.

 

5.07 Compliance with Laws. Each Loan Party and each Subsidiary of a Loan Party
shall comply in all material respects with all applicable Laws.

 

5.08 ERISA. Each Loan Party and each Subsidiary of a Loan Party shall comply in
all material respects with all applicable requirements of ERISA and of the Code
in connection with each employee benefit plan (as defined by ERISA) maintained
by such Person. Each Loan Party and each Subsidiary of a Loan Party shall
promptly notify the Lender if any "Reportable Event" or "Prohibited Transaction"
(as defined by ERISA) has occurred with respect to any such plan.

 

5.09 Use of Proceeds. The Borrower will use the proceeds of the Loans for the
purposes stated in Section 3.17 hereof.

 

5.10 Environmental Compliance. The Borrower and each of its Subsidiaries shall:

 

(a) Maintain at all times all permits, licenses and other authorizations
required under Environmental Laws, and comply in all material respects with all
terms and conditions of the required permits, licenses and authorizations and
all other limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in the
Environmental Laws.

 

(b) Notify the Lender promptly upon obtaining knowledge that (i) any Property
previously or presently owned or operated is the subject of an environmental
investigation by any Official Body having jurisdiction over the enforcement of
Environmental Laws, (ii) the Borrower or any of its Subsidiaries has been named
as a responsible party subject to Environmental Liability, or (iii) the Borrower
obtains knowledge of any Hazardous Substance located on any Property except in
compliance with all Laws.

 

(c) At any reasonable time following the occurrence of an Event of Default and
following reasonable notice, and as often as may be reasonably desired, permit
the Lender or an independent consultant selected by the Lender to conduct an
environmental investigation satisfactory to the Lender for the purpose of
determining whether the Borrower, each Subsidiary and its Property comply with
Environmental Laws and whether there exists any condition or circumstance which
may require a cleanup, removal or other remedial action by the Borrower or a
Subsidiary with respect to any Hazardous Substance. The Borrower and its
Subsidiaries shall facilitate such environmental audit. The Lender shall provide
the Borrower, at the Borrower's request, with all reports and findings but the
Borrower may not rely on such environmental investigation for any purpose. Any
such environmental investigation of Property shall be at the Borrower's expense
at any time following an Event of Default; provided, however, that the Lender's
environmental investigation shall not be at the Borrower's expense if (i) a
Official Body or a firm or firms of geotechnical engineers and/or environmental
consultants hired by the Borrower and reasonably acceptable to the Lender shall
undertake to make an environmental audit, and (ii) the Borrower shall provide
the Lender at the Borrower's expense with, and the Lender shall be entitled to
rely on, all reports and findings of such Official Body or geotechnical
engineers as soon as such reports and findings are made available to the
Borrower.

 

22

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, nothing contained in this Agreement, or in the
other Loan Documents, or in the enforcement of this Agreement or the other Loan
Documents, shall constitute or be construed as granting or providing the right,
power or capacity to the Lender to exercise (a) decision making control of the
Borrower's or any Subsidiary's compliance with any environmental law, or (b) day
to day decision making of the Borrower or any Subsidiary with respect to (i)
compliance with environmental laws or (ii) all or substantially all of the
operational aspects of the Borrower or any Subsidiary.

 

5.11 Further Assurances. The Borrower, at its own cost and expense, will cause
to be promptly and duly taken, executed, acknowledged and delivered all such
further acts, documents and assurances as the Lender may reasonably request from
time to time in order to carry out the intent and purposes of this Agreement
more effectively and the transactions contemplated by this Agreement and to
cause the Liens granted under the Stock Pledge Agreement or any other Loan
Document to be, at all times, valid, perfected and enforceable against each Loan
Party a party thereto and all third parties. All expenses of such filings and
recordings, and refilings and rerecordings, shall be borne by the Borrower.

 

5.12 Financial Covenants. The following financial covenants with respect to the
Borrower and its Subsidiaries on a consolidated basis shall apply:

 

(a) Non-Performing Assets Ratio. The Borrower and its Subsidiaries shall
maintain a Non-Performing Assets Ratio not to exceed (a) as of June 30, 2009 and
September 30, 2009, 3.00%, (b) as of December 31, 2009 and March 31, 2010, 2.75%
and (c) as of the end of each fiscal quarter thereafter, 2.50%.

 

(b) Debt Service Coverage Ratio. As of June 30, 2009 and as of the end of each
Fiscal Quarter thereafter, the Borrower and its Subsidiaries shall maintain a
Debt Service Coverage Ratio of not less than 1.00 to 1.00.

 

(c) Borrowing Availability Amount. As of June 30, 2009 and as of the end of each
Fiscal Quarter thereafter, the aggregate amount of all amounts outstanding under
the Revolving Credit Facility and the Term Loan shall not exceed the Borrowing
Availability Amount.

 

(d) Debt to Worth Ratio. As of June 30, 2009 and as of the end of each fiscal
quarter thereafter, Borrower shall maintain a Debt to Worth Ratio of not more
than 0.38 to 1.00.

 

(e) Tier I Core Leverage Ratio. As of June 30, 2009 and as of the end of each
Fiscal Quarter thereafter, the Borrower shall maintain a Tier 1 Core Leverage
Ratio not less than the greater of (i) six percent (6%) and (ii) such percentage
as is necessary to be "adequately capitalized". As of June 30, 2009 and as of
the end of each Fiscal Quarter thereafter, each Bank Subsidiary shall maintain a
Tier 1 Core Leverage Ratio not less the greater of (i) seven percent (7%) and
(ii) such percentage as is necessary to be "well capitalized". In each case,
"Tier 1 Core Leverage Ratio", "adequately capitalized" and "well capitalized"
shall be determined in accordance with the applicable Laws established by the
Federal Reserve any other applicable Official Body having supervisory authority
over the Borrower or any of its Bank Subsidiaries (as applicable), as may be
amended or revised from time to time.

 

(f) Total Risk Based Capital Ratio. As of June 30, 2009 and as of the end of
each Fiscal Quarter thereafter, the Borrower shall maintain a Total Risk Based
Capital Ratio not less than the greater of(i) nine percent (9%) and (ii) such
percentage as is necessary to be "adequately capitalized". As of June 30, 2009
and as of the end of each Fiscal Quarter thereafter, each Bank Subsidiary shall
maintain a Total Risk Based Capital Ratio not less than the greater of (i) ten
percent (10%) and (ii) such percentage as is necessary to be "well capitalized".
In each case, "Total Risk Based Capital Ratio", "adequately capitalized" and
"well capitalized" shall be determined in accordance with the applicable Laws
established by the Federal Reserve or any other applicable Official Body having
supervisory authority over the Borrower or any of its Bank Subsidiaries (as
applicable), as may be amended or revised from time to time.

 

23

--------------------------------------------------------------------------------


ARTICLE VI

 

NEGATIVE COVENANTS

 

The Borrower covenants, on behalf of itself and its Subsidiaries and all Loan
Parties and their Subsidiaries, to Lender as follows:

 

6.01 Liens. No Loan Party nor any Subsidiary of a Loan Party shall, at any time,
create, incur, assume or suffer to exist any Lien on any of its assets or
property, tangible or intangible (including capital stock or other equity
interest of a Loan Party or any Subsidiary of any Loan Party), now owned or
hereafter acquired, or agree to become liable to do so, except for Permitted
Liens.

 

6.02 Indebtedness. No Loan Party nor any Subsidiary of a Loan Party shall at any
time, create, incur, assume or suffer to exist any Indebtedness, except: (a)
Indebtedness existing on the date hereof in the aggregate amount of
$12,000,000.00 arising out of borrowings similar to Indebtedness to any Federal
Home Loan Bank, provided that such Indebtedness shall not be renewed, extended
or increased without the prior written consent of the Lender (not be
unreasonably withheld); (b) Indebtedness under this Agreement, the Note or any
other Loan Document or any other document, instrument or agreement between a
Loan Party and the Lender; (c) current accounts payable, accrued expenses and
other expenses arising out of transactions (other than borrowing) in the
ordinary course of business; (d) Trust Preferred Indebtedness existing on the
Closing Date; (e) overnight borrowings in the ordinary course of business by any
Bank Subsidiary; (I) Indebtedness of any Loan Party to another Loan Party to the
extent permitted under Section 6.03(b) hereof; (g) any Indebtedness to any
Federal Home Loan Bank or to any Federal Reserve Bank incurred in the ordinary
course of business by any Bank Subsidiary; and (h) other Indebtedness in an
aggregate amount not to exceed $1,000,000.00 at any time outstanding.

 

6.03 Loans and Investments. No Loan Party nor any Subsidiary of Loan Party
shall, at any time, make or suffer to remain outstanding any loan or advance to,
or purchase, acquire, or own any stock, bonds, notes or securities of, or any
partnership (whether general or limited) or limited liability company interest
in, or any other investment or interest in, or make any capital contribution or
loan to, any other Person, or agree, become or remain liable to do any of the
foregoing, except (a) investments that comply with all Laws applicable to such
Loan Party; and (b) advances and loans to Loan Parties. Nothing in this Section
6.03 shall prohibit any Bank Subsidiary from making loans, advances or other
extensions of credit in the ordinary course of its banking business upon
substantially the same terms as may at the time be customary in the banking
business, which loans, advances, or other extensions of credit may (but need
not) be secured by capital stock or other security of any third party.
Furthermore, nothing in this Section 6.03 shall prohibit any Bank Subsidiary
from acquiring capital stock or other security from any third party by
foreclosure or otherwise, provided such capital stock or other security is
acquired in the ordinary course of such Bank Subsidiary's banking business when
collecting a debt previously contracted in good faith.

 

6.04 Distributions. No Loan Party, nor any Subsidiary of a Loan Party, will
declare, make, pay or agree, become or remain liable to make or pay, any
Distribution of any nature (whether in cash, property, securities or otherwise)
on account of or in respect of any shares of capital stock of any Loan Party or
Subsidiary of any Loan Party or on account of the purchase, redemption,
retirement or acquisition of any shares of capital stock (or warrants, options
or rights for any such share) of any Loan Party or Subsidiary of any Loan Party,
except for (i) Distributions made by any Bank Subsidiary to the Borrower and
(ii) so long as no Event of Default exists and no Event of Default would occur
as a result thereof, Distributions made by the Borrower to its shareholders
which are consistent with past practices or which are consistent with
Distributions made by similarly situated financial institutions.

 

24

--------------------------------------------------------------------------------


6.05 Affiliate Transactions. No Loan Party nor any Subsidiary of a Loan Party
shall enter into or carry out any transaction (including, without limitation,
purchasing property or services from or selling property or services to) with
any Affiliate that would (i) violate Section 23A or 23B of the Federal Reserve
Act, as amended, or Regulations 0 or W or any other regulation promulgated
thereunder, (ii) violate any other applicable Law or (iii) not be in the
ordinary course of and pursuant to the reasonable requirements of such Loan
Party's or Subsidiary's business and upon fair and reasonable terms and are no
less favorable to such Loan Party or Subsidiary than would obtain in a
comparable arm's length transaction with a Person not an Affiliate of such Loan
Party or Subsidiary.

 

6.06 Disposition of Assets. No Loan Party nor any Subsidiary of a Loan Party
shall sell, convey, pledge, assign, lease (except for (i) leases entered into in
the ordinary course of business, (ii) dispositions of its properties or assets;
provided that such properties or assets are replaced by replacement properties
or assets used for similar or related purposes and (iii) other dispositions of
properties or assets in the ordinary course of business which are not,
individually or in the aggregate, material to the operation of such Person's
business), abandon or otherwise transfer or dispose of, voluntarily or
involuntarily (any of the foregoing being referred to in this Section 6.06 as a
transaction and any set of related transactions constituting but a single
transaction) any of its properties or assets whether tangible or intangible
(including, but not limited to, the Shares or any other shares of capital stock
of such Loan Party or Subsidiary of such Loan Party or any portion thereof).

 

6.07 Merger; Consolidation; Business Acquisitions. No Loan Party nor any
Subsidiary of a Loan Party shall merge or agree to merge with or into or
consolidate with any other Person without the prior written consent of the
Lender (not to be unreasonably withheld). No Loan Party nor any Subsidiary of a
Loan Party shall acquire any material portion of the stock, other equity
interests or assets or business of any other Person without the prior written
consent of the Lender (not to be unreasonably withheld).

 

6.08 Ownership and Control. The Borrower shall not cause and shall not permit,
directly or indirectly, a Change of Control to occur without the prior written
consent of the Lender (not to be unreasonably withheld).

 

6.09 Modifications to Organizational Documents. No Loan Party nor any Subsidiary
of a Loan Party shall amend in any respect its articles of incorporation, bylaws
or other organizational documents which would be materially adverse to the
Lender, without the prior written consent of the Lender (not to be unreasonably
withheld).

 

6.10 Negative Pledge. The Borrower shall not enter into or suffer to exist any
agreement with any Person, other than in connection with this Agreement or the
other Loan Documents, which prohibits or limits the ability of the Borrower to
create, incur, assume or suffer to exist any Lien upon or with respect to any
property or assets of any kind, real or personal, tangible or intangible
(including, but not limited to, stock or other equity interests, as the case may
be) of the Borrower; provided that the Borrower may enter into such agreement
which prohibits Liens on property or assets which are subject to any Permitted
Liens.

 

6.11 Safe and Sound Banking Practices. No Loan Party shall engage in any unsafe
or unsound banking practices.

 

ARTICLE VII

 

DEFAULTS

 

7.01 Events of Default. An Event of Default means the occurrence or existence of
one or more of the following events or conditions (whatever the reason for such
Event of Default and whether voluntary, involuntary or effected by operation of
Law):

 

(a) The Borrower shall fail to pay principal on the Loans on the date due; or

 

25

--------------------------------------------------------------------------------

 

(b) The Borrower shall fail to pay interest on the Loans or any other fee or
other amount payable pursuant to this Agreement, the Notes, the Stock Pledge
Agreement or any of the other Loan Documents within five (5) days of the date
due; or

 

(c) Any representation or warranty made by the Borrower under this Agreement or
any of the other Loan Documents or any statement made by any Loan Party in any
financial statement, certificate, report, exhibit or document furnished by any
Loan Party to the Lender pursuant to this Agreement or the other Loan Documents
shall prove to have been false or misleading in any material respect as of the
time made; or

 

(d) The Borrower fails to perform or observe any term, covenant or agreement
contained in any of Section 5.01(a) through (I) or 5.12 or Article VI of this
Agreement; or

 

(e) The Borrower shall default in the performance or observance of any other
covenant, agreement or duty under this Agreement, the Notes or any other Loan
Document (not constituting an Event of Default under any other provision of this
Section 7.01) and such failure continues for thirty (30) days; or

 

(f) The Lender's security interest under the Stock Pledge Agreement or any of
the other Loan Documents is or shall become unperfected; or

 

(g) Any Loan Party or any Subsidiary of a Loan Party shall (i) default (as
principal or guarantor or other surety) in any payment of principal of or
interest on any obligation (or set of related obligations) for borrowed money in
excess of $250,000.00 beyond any period of grace with respect to the payment or,
if any such obligation (or set of related obligations) is or are payable or
repayable on demand, fail to pay or repay such obligation or obligations when
demanded, or (ii) default in the observance of any other covenant, term or
condition contained in any agreement or instrument by which such an obligation
(or set of related obligations) is or are created, secured or evidenced, if the
effect of such default is to cause, or commit the holder or holders of such
obligation or obligations (or a trustee or agent on behalf of such holder or
holders) to cause, all or part of such obligation or obligations to become due
before its or their otherwise stated maturity; or

 

(h) One or more judgments for the payment of money in excess of $250,000.00
shall have been entered against any Loan Party or any Subsidiary of any Loan
Party and shall remain undischarged or unstayed for a period of thirty (30)
days; or

 

(i) A material writ or warrant of attachment, garnishment, execution, distraint
or similar process shall have been issued against any Loan Party, any Subsidiary
of any Loan Party or any of its properties and shall remain undischarged or
unstayed for a period of thirty (30) days; or

 

(j) The Lender shall have reasonably determined in good faith (which
determination shall be conclusive) that a Material Adverse Change has occurred
or that the prospect of payment or performance of any covenant, agreement or
duty under this Agreement, the Notes or the other Loan Documents is impaired or
that the Lender is insecure; or

 

(k) (i) the FDIC, the Federal Reserve Board, the Office of Thrift Supervision,
the Office of the Comptroller of Currency, the South Carolina State Board of
Financial Institutions or any other state or federal regulatory entity having or
claiming jurisdiction over the Borrower or any Subsidiary shall (a) issue any
formal or informal material order or directive involving activities deemed
unsafe or unsound by the Borrower or any Bank Subsidiary, (b) issue a Memorandum
of Understanding, capital maintenance agreement or cease and desist order
involving the Borrower or any Subsidiary, or (c) cause the suspension or removal
of the Chief Executive Officer or any Executive Vice President of the Borrower
or the Chief Executive Officer of any Bank Subsidiary, or (ii) the FDIC shall
terminate its insurance coverage with respect to the Borrower or any Subsidiary;

 

(l) The Borrower ceases to own 100% of the Shares of Southern First or ceases to
control any other Bank Subsidiaries; or


26

--------------------------------------------------------------------------------

 

(m) A proceeding shall be instituted in respect of any Loan Party or any
Subsidiary of any Loan Party:

 

(i) seeking to have an order for relief entered in respect of such Loan Party,
or seeking a declaration or entailing a finding that such Loan Party or
Subsidiary is insolvent or a similar declaration or finding, or seeking
dissolution, winding-up, charter revocation or forfeiture, liquidation,
reorganization, arrangement, adjustment, composition or other similar relief
with respect to such Loan Party or Subsidiary, its assets or debts under any Law
relating to bankruptcy, insolvency, relief of debtors or protection of
creditors, termination of legal entities or any other similar Law now or
hereinafter in effect which shall not have been dismissed or stayed within
thirty (30) days after such proceedings were instituted; or

 

(ii) seeking appointment of a receiver, trustee, custodian, liquidator,
assignee, sequestrator or other similar official for a Loan Party or Subsidiary
of a Loan Party or for all or any substantial part of its property which shall
not have been dismissed or stayed within thirty (30) days after such proceedings
were instituted; or

 

(n) Any Loan Party or Subsidiary of any Loan Party shall become insolvent; shall
become generally unable to pay its debts as they become due; shall voluntarily
suspend transaction of its business; shall make a general assignment for the
benefit of creditors; shall institute a proceeding described in Section 7.01
(m)(i) of this Agreement or shall consent to any order for relief, declaration,
finding or relief described in Section 7.01 (m)(i) of this Agreement; shall
institute a proceeding described in Section 7.01(m)(ii) of this Agreement or
shall consent to the appointment or to the taking of possession by any such
official of all or any substantial part of its property whether or not any
proceeding is instituted; shall dissolve, wind-up or liquidate itself or any
substantial part of its property; or shall take any action in furtherance of any
of the foregoing.

 

7.02 Consequences of an Event of Default. If an Event of Default specified in
subsections (a) through (I) of Section 7.01 of this Agreement occurs and
continues or exists, the Lender will be under no further obligation to make
Loans and may at its option demand the unpaid principal amount of the Notes,
interest accrued on the unpaid principal amount thereof and all other amounts
owing by the Borrower under this Agreement, the Notes and the other Loan
Documents to be immediately due and payable without presentment, protest or
further demand or notice of any kind, all of which are expressly waived, and an
action for any amounts due shall accrue immediately.

 

(a) If an Event of Default specified in subsections (m) or (n) of Section 7.01
of this Agreement occurs and continues or exists, the Lender will be under no
further obligation to make Loans and the unpaid principal amount of the Notes,
interest accrued thereon and all other amounts owing by the Borrower under this
Agreement, the Notes and the other Loan Documents shall automatically become
immediately due and payable without presentment, demand, protest or notice of
any kind, all of which are expressly waived, and an action for any amounts due
shall accrue immediately.

 

27

--------------------------------------------------------------------------------


7.03 Set-Off. If the unpaid principal amount of the Notes, interest accrued on
the unpaid principal amount thereof or other amount owing by the Borrower under
this Agreement, the Notes or the other Loan Documents shall have become due and
payable (at maturity, by acceleration or otherwise), the Lender, any assignee of
the Lender and the holder of any participation in any Loan will each have the
right, in addition to all other rights and remedies available to it, without
notice to the Borrower, to set-off against and to appropriate and apply to such
due and payable amounts any Debt owing to, and any other funds held in any
manner for the account of, the Borrower by the Lender or by such holder
including, without limitation, all funds in all deposit accounts (whether time
or demand, general or special, provisionally credited or finally credited, or
otherwise) now or in the future maintained by the Borrower with the Lender or
such holder. The Borrower consents to and confirms the foregoing arrangements
and confirms the Lender's rights, such assignee's rights and such holder's
rights of banker's lien and set-off. Nothing in this Agreement will be deemed a
waiver or prohibition of or restriction on the Lender's rights, such assignee's
rights or any such holder's rights of banker's lien or set-off.

 

7.04 Other Remedies. The remedies in this Article VII are in addition to, not in
limitation of, any other right, power, privilege or remedy, either at law, in
equity or otherwise, to which the Lender may be entitled.

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.01 Business Days. Except as otherwise provided in this Agreement, whenever any
payment or action to be made or taken under this Agreement, or under the Notes
or under any of the other Loan Documents is stated to be due on a day which is
not a Business Day, such payment or action will be made or taken on the next
following Business Day and such extension of time will be included in computing
interest or fees, if any, in connection with such payment or action.

 

8.02 Amendments and Waivers. The Lender and the Borrower may from time to time
enter into agreements amending, modifying or supplementing this Agreement, the
Notes or any other Loan Document or changing the rights of the Lender or of the
Borrower under this Agreement, under the Notes or under any other Loan Document
and the Lender may from time to time grant waivers or consent to a departure
from the due performance of the obligations of the Borrower under this
Agreement, under the Notes or under any other Loan Document. Any such agreement,
waiver or consent must be in writing and will be effective only to the extent
specifically set forth in such writing. In the case of any such waiver or
consent relating to any provision of this Agreement, any Event of Default or
Potential Default so waived or consented to will be deemed to be cured and not
continuing, but no such waiver or consent will extend to any other or subsequent
Event of Default or Potential Default or impair any right consequent thereto.

 

8.03 No Implied Waiver: Cumulative Remedies. No course of dealing and no delay
or failure of the Lender in exercising any right, power or privilege under this
Agreement, the Notes or any other Loan Document will affect any other or future
exercise of any such right, power or privilege or exercise of any other right,
power or privilege except as and to the extent that the assertion of any such
right, power or privilege shall be barred by an applicable statute of
limitations; nor shall any single or partial exercise of any such right, power
or privilege or any abandonment or discontinuance of steps to enforce such a
right, power or privilege preclude any further exercise of such right, power or
privilege or of any other right, power or privilege. The rights and remedies of
the Lender under this Agreement, the Notes or any other Loan Document are
cumulative and not exclusive of any rights or remedies that the Lender would
otherwise have.

 

8.04 Notices. All notices, requests, demands, directions and other
communications (collectively "Notices") under the provisions of this Agreement
or the Notes must be in writing (including telexed or telecopied communication)
unless otherwise expressly permitted under this Agreement and must be sent by
first-class or first-class express mail, private overnight or next Business Day
courier or by telex or telecopy with confirmation in writing mailed first class,
in all cases with charges prepaid, and any such properly given Notice will be
effective when received. All Notices will be sent to the applicable party at the
addresses stated below or in accordance with the last unrevoked written
direction from such party to the other parties.

 

                                                                                                                                               
If to Borrower:     Southern First Bancshares, Inc.

                                                                                                                                                                              
112 Haywood Road

                                                                                                                                                                              
Greenville, South Carolina 29607

                                                                                                                                                                              
Attention: James M. Austin, III

 


                                                                                                                                               
If to Lender:         Silverton Bank, National Association

                                                                                                                                                                              
1111 Metropolitan Avenue

                                                                                                                                                                              
Suite 650

                                                                                                                                                                              
Charlotte, North Carolina 28204

                                                                                                                                                                              
Attention: Timothy S. Beck

 

28

--------------------------------------------------------------------------------

 

8.05 Expenses: Taxes: Attorneys Fees. The Borrower agrees to pay or cause to be
paid and to save the Lender harmless against liability for the payment of all
reasonable out-of-pocket expenses including, but not limited to, reasonable fees
and expenses of counsel and paralegals for the Lender, incurred by the Lender
from time to time (i) arising in connection with the preparation, execution,
delivery and performance of this Agreement, the Notes and the other Loan
Documents, (ii) relating to any requested amendments, waivers or consents to
this Agreement, the Notes or any of the other Loan Documents and (iii) arising
in connection with the Lender's enforcement or preservation of rights under this
Agreement, the Notes or any of the other Loan Documents including, but not
limited to, such expenses as may be incurred by the Lender in the collection of
the outstanding principal amount of the Loans. The Borrower agrees to pay all
stamp, document, transfer, recording or filing taxes or fees and similar
impositions now or in the future determined in good faith by the Lender to be
payable in connection with this Agreement, the Notes or any other Loan Document.
The Borrower agrees to save the Lender harmless from and against any and all
present or future claims, liabilities or losses with respect to or resulting
from any omission to pay or delay in paying any such taxes, fees or impositions.
In the event of a determination adverse to the Borrower of any action at Law or
suit in equity in relation to this Agreement, the Notes or the other Loan
Documents, the Borrower will pay, in addition to all other sums which the
Borrower may be required to pay, a reasonable sum for attorneys' and paralegals'
fees incurred by the Lender or the holder of the Notes in connection with such
action or suit. All payments due from the Borrower under this Section will be
added to and become part of the Debt until paid in full.

 

8.06 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement is held invalid or unenforceable
in whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of the provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.

 

8.07 Governing Law: Consent to Jurisdiction. This Agreement will be deemed to be
a contract under the Laws of the State of North Carolina and for all purposes
shall be governed by and construed and enforced in accordance with the
substantive Laws, and not the laws of conflicts, of said State. The Borrower
consents to the exclusive jurisdiction and venue of the federal and state courts
located in Mecklenburg County, North Carolina, in any action on, relating to or
mentioning this Agreement, the Notes, the other Loan Documents or anyone or more
of them.

 

8.08 Prior Understandings. This Agreement, the Notes and the other Loan
Documents supersede all prior understandings and agreements, whether written or
oral, among the parties relating to the transactions provided for in this
Agreement, the Notes and the other Loan Documents.

 

8.09 Duration: Survival. All representations and warranties of the Borrower
contained in this Agreement or made in connection with this Agreement or any of
the other Loan Documents shall survive the making of and will not be waived by
the execution and delivery of this Agreement, the Notes or the other Loan
Documents, by any investigation by the Lender, or the making of any Loan.
Notwithstanding termination of this Agreement or an Event of Default, all
covenants and agreements of the Borrower will continue in full force and effect
from and after the date of this Agreement so long as the Borrower may borrow
under this Agreement and until payment in full of the Notes, interest thereon,
and all fees and other obligations of the Borrower under this Agreement or the
Notes. Without limitation, it is understood that all obligations of the Borrower
to make payments to or indemnify the Lender will survive the payment in full of
the Notes and of all other obligations of the Borrower under this Agreement, the
Notes and the other Loan Documents.

 

29

--------------------------------------------------------------------------------


 

8.10 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties to this Agreement on separate counterparts each of
which, when so executed, will be deemed an original, but all such counterparts
will constitute but one and the same instrument.

 

8.11 Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the Lender, the Borrower and their respective successors and
assigns, except that the Borrower may not assign or transfer any of its rights
under this Agreement without the prior written consent of the Lender.

 

8.12 No Third Party Beneficiaries. The rights and benefits of this Agreement and
the other Loan Documents are not intended to, and shall not, inure to the
benefit of any third party.

 

8.13 Participation and Assignment. The Lender may from time to time participate,
sell or assign all or any part of the Loans made by the Lender or which may be
made by the Lender, or its right, title and interest in the Loans or in or to
this Agreement, to another lending office, lender or financial institution.
Except to the extent otherwise required by the context of this Agreement, the
word "Lender" where used in this Agreement means and includes any holder of a
Notes originally issued to the Lender and each such holder of a Notes will be
bound by and have the benefits of this Agreement, the same as if such holder had
been a signatory to this Agreement. In connection with any such sale, assignment
or grant of participation, the Lender may make available to any prospective
purchaser, assignee or participant any information relative to the Borrower or
any Loan Party or any Subsidiary of a Loan Party in the Lender's possession.

 

8.14 Headings: Exhibits. The section headings contained in this Agreement are
for convenience only and do not limit or define or affect the construction or
interpretation of this Agreement in any respect. All exhibits and schedules
attached to this Agreement are incorporated and made a part of this Agreement.

 

8.15 Indemnity. In addition to the payment of expenses pursuant to Section 8.05
hereof, whether or not the transactions contemplated hereby shall be
consummated, the Borrower agrees to indemnify, pay and hold the Lender and the
officers, directors, employees, agents, consultants, auditors, affiliates and
attorneys of the Lender (collectively called the "Indemnitees"), harmless from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not such Indemnitee
shall be designated a party thereto) that is imposed on, incurred by, or
asserted against that Indemnitee, in any manner relating to or arising out of
this Agreement or the other Loan Documents, the consummation of the transactions
contemplated by this Agreement, the statements contained in the commitment
letters, if any, delivered by the Lender, the Lender's agreement to make the
Loans hereunder, the use or intended use of the proceeds of any of the Loans or
the exercise of any right or remedy hereunder or under any of the other Loan
Documents, any error, failure or delay in the performance of any of the Lender's
obligations under this Agreement caused by natural disaster, fire, war, strike,
civil unrest, error or inoperability of communication equipment or lines or any
other circumstances beyond the control of the Lender or actions taken by the
Lender which were reasonably believed by the Lender to be taken pursuant to this
Agreement including, but not limited to, actions taken by the Lender to amend or
cancel any funds transfer instructions or any decision by the Lender to effect
or not to effect the transfer as provided in this Agreement, or any other such
action taken by the Lender in good faith pursuant to its responsibilities under
this Agreement (the "Indemnified Liabilities"); provided, however, that the
Borrower shall have no obligation to an Indemnitee hereunder with respect to
Indemnified Liabilities arising from the gross negligence or willful misconduct
of that or another Indemnitee as finally determined by a court of competent
jurisdiction.

 

30

 

--------------------------------------------------------------------------------


8.16 Limitation of Liability. To the fullest extent permitted by Law, no claim
may be made by any Loan Party against the Lender or any affiliate, director,
officer, employee, attorney or agent of the Lender for any special, incidental,
consequential or punitive damages in respect of any claim arising from or
relating to this Agreement or any other Loan Document or any statement, course
of conduct, act, omission or event occurring in connection herewith or therewith
(whether for breach of  contract, tort or any other theory of liability). Each
Loan Party hereby waives, releases and agrees not to sue upon any claim for any
such damages, whether such claim presently exists or arises hereafter and
whether or not such claim is known or is suspected to exist in its favor. This
Section 8.16 shall not limit any rights of any Loan Party arising solely out of
willful misconduct as finally determined by a court of competent jurisdiction.

 


[SIGNATURES ON THE FOLLOWING PAGE]

 

31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed and delivered this Agreement to be effective on the date set forth at
the beginning of this Agreement.

 

                                                                                                                                               
Witness:                                                            SOUTHERN
FIRST BANCSHARES, INC.

 

 

                                                                                                                                               
By:                                                                  
By:                                                                  

                                                                                                                                               
Name:                                                               Name:  James
M. Austin, III                       

                                                                                                                                               
Title:                                                                
Title:     Chief Financial Officer                   

 

 

 

                                                                                                                                                                                                                           
Silverton Bank, National Association

 

 

 

                                                                                                                                                                                                                         
  By:                                                                  

                                                                                                                                                                                                                                       
Timothy S. Beck

                                                                                                                                                                                                                                        
Senior Vice President

 

--------------------------------------------------------------------------------

 

 